 

Exhibit 10.25

 

Execution Copy

Confidential

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 



 

 

ASSET PURCHASE AGREEMENT

 

by and among

 

ASTRAZENECA AB,

 

ASTRAZENECA UK LIMITED

 

and

 

ANI PHARMACEUTICALS, INC.

 

Dated as of December 29, 2017

 



 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS 1     1.1 Certain Defined Terms 1 1.2 Construction 12    
  ARTICLE 2 SALE AND PURCHASE OF ASSETS; LIABILITIES 12     2.1 Sale of
Purchased Assets 12 2.2 Liabilities 14 2.3 Consideration 15 2.4 Closing 16      
ARTICLE 3 REPRESENTATIONS AND WARRANTIES 17     3.1 Representations and
Warranties of Sellers 17 3.2 Representations and Warranties of Buyer 22 3.3
Exclusivity of Representations 24       ARTICLE 4 ADDITIONAL AGREEMENTS 25    
4.1 Cooperation in Litigation and Investigations 25 4.2 Further Assurances 25
4.3 Publicity 26 4.4 Confidentiality 27 4.5 Regulatory Transfers 29 4.6
Regulatory Responsibilities 30 4.7 Pharmacovigilance and Other Obligations 33
4.8 Commercialization 35 4.9 Certain Tax Matters 35 4.10 Wrong Pockets;
Correspondence 37 4.11 Covenant Not to Sue 38 4.12 Unauthorized Exploitation 39
4.13 Incidental Crossover Within Territories 39 4.14 Ancillary Agreements 40
4.15 Transfer of Products 40 4.16 [***] Agreement 40 4.17 [***] Agreement 41
4.18 License 41 4.19 API Supply 41       ARTICLE 5 INDEMNIFICATION 42     5.1
Indemnification 42 5.2 Claim Procedure 43

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

5.3 Limitations on Indemnification 45 5.4 Tax Treatment of Indemnification
Payments 46 5.5 Exclusive Remedy 46 5.6 Setoff Rights 47       ARTICLE 6
MISCELLANEOUS 47     6.1 Governing Law, Jurisdiction, Venue and Service 47 6.2
Notices 48 6.3 No Benefit to Third Parties 49 6.4 Waiver and Non-Exclusion of
Remedies 50 6.5 Expenses 50 6.6 Assignment 50 6.7 Amendment 50 6.8 Severability
51 6.9 Equitable Relief 51 6.10 Damages Waiver 51 6.11 English Language 51 6.12
Bulk Sales Statutes 52 6.13 Counterparts 52 6.14 Entire Agreement 52

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

SCHEDULES       Schedule 1.1.1 Products Schedule 1.1.2 Permitted Encumbrances
Schedule 1.1.3 Purchased Regulatory Approvals Schedule 1.1.4 Sellers’ Knowledge
Schedule 2.1.1(f) Domain Names Schedule 2.4.2(a)(v) Purchased Assets Delivery
Schedule Schedule 3.1.8(d) Base Period AMP Schedule 3.1.10 Closing Inventory    
EXHIBITS       Exhibit A Bill of Sale and Assignment and Assumption Agreement
Exhibit B Form of Buyer FDA Transfer Letters Exhibit C License Agreement Exhibit
D Form of Sellers FDA Transfer Letters Exhibit E-1 Supply Agreement – Arimidex
and Casodex Exhibit E-2 Supply Agreement – Atacand and Atacand HCT Exhibit F
Transitional Services Agreement

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

INDEX OF DEFINED TERMS

 

Defined Term   Page [***]   11 [***] Agreement   4, 11 AB-Rated   1 Accounts
Receivable   1 Act   2 Adverse Event   2 Affiliate   2 AG Abandonment Date   2
AG Agreement   2 Agreement   1 Allocation   15 AMP   2 Ancillary Agreements   2
Apportioned Obligations   35 Arimidex   2 Arimidex/Casodex Closing Payment   15
Assignment   49 Assumed Liabilities   14 Atacand   2 Atacand Closing Payment  
15 Atacand Generic Entry Date   3 Atacand HCT   3 Atacand Other Authorized or
Owned
Generic Product   3 Authorized Generic Product   3 Bill of Sale   3 Business Day
  3 Buyer   1 Buyer Confidential Information   27 Buyer FDA Transfer Letters   3
Buyer Group   37 Buyer Indemnitees   41 Buyer Permitted Purpose   28 Buyer
Regulatory Documentation   3 Calendar Year   3 Candesartan Compound   4 Casodex
  4 cGMP   4 Claim Notice   43 Clinical Trial   32 Closing   16

Defined Term   Page Closing Date   4 Closing Inventory   4 Closing Payments   15
Code   4 Confidential Information   26 Confidentiality Agreement   4
Confidentiality Period   27 Contingent Payment   15 Contract   4 Control   4
Controlling Party   43 CPP   29 Disclosing Party   26 Disclosure Schedules   4
Domain Names   4 Encumbrance   5 Enforceability Exceptions   18 Excluded Assets
  5 Excluded Items   5 Excluded Liabilities   14 Exploit   6 Exploitation   6
Exploited   6 Exploiting   6 FDA   6 Fixed-Dose Combination   6 Fundamental
Representations   6 Governmental Authority   6 Group   37 Groups   37 HCT
Compound   6 IFRS   6 IND   6 Indemnification Certificate   42 Indemnified Party
  42 Indemnifying Party   42 Indirect Taxes   6 IRS   6 IT Party   39 Law   6
Liabilities   7



 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

License Agreement 7 Licensed Trademarks 7 Litigation 7 Loss 7 Losses 7
Manufacture 7 Manufacturing 7 Material Adverse Effect 7 NDA 8 NDA Transfer Date
30 NDC 8 Non-Controlling Party 43 Non-Recourse Party 8 Notice 47 Order 8 OT
Party 39 Parties 1 Party 1 Payee 35 Payer 35 Payments 35 Permitted Encumbrance 8
Permitted Financing Recipient 27 Person 8 Pharmacovigilance Agreement 8
Post-Closing Tax Period 35 Pre-Closing Tax Period 35 Product Business 8 Product
NDAs 9 Product Promotional Materials 9 Products 9 Purchased Assets 12 Purchased
Information 9 Purchased Product Records 9 Purchased Regulatory Approvals 9
Purchased Regulatory Documentation 9

Quality Assurance Agreement 10 Receiving Party 26 Regulatory Approval 10
Representatives 10 Required Consents 25 Seller 1 Seller Business 10 Seller
Confidential Information 28 Seller Group 37 Seller Indemnitees 41 Seller
Permitted Purpose 28 Seller Territory 10 Sellers 1 Sellers FDA Transfer Letters
10 Sellers’ Claims 13 Sellers’ Knowledge 10 Sellers’ Rights 13 Straddle Period
10 Supply Agreement – Arimidex and
Casodex 10 Supply Agreement – Atacand and
Atacand HCT 10 Supply Agreements 11 Sweden Seller 1 Tax 11 Tax Return 11 Taxes
11 Taxing Authority 11 Territory 11 Third Party 11 Third Party Claim 42 Transfer
of Products 39 Transfer Taxes 35 Transitional Services Agreement 11 UK Seller 1



 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

ASSET PURCHASE AGREEMENT (this “Agreement”) is made and executed as of December
29, 2017, by and among AstraZeneca AB, a company incorporated in Sweden under
no. 556011-7482 with its registered office at SE-151 85 Södertälje, Sweden and
with offices at SE-431 83 Mölndal, Sweden (“Sweden Seller”), AstraZeneca UK
Limited, a company incorporated in England under no. 03674842 whose registered
office is at 1 Francis Crick Avenue, Cambridge Biomedical Campus, Cambridge,
England CB2 0AA (“UK Seller”), and ANI Pharmaceuticals, Inc., a Delaware
corporation (“Buyer”).

 

Sweden Seller and UK Seller are sometimes referred to herein individually as
“Seller” and collectively referred as “Sellers”. Sweden Seller, UK Seller and
Buyer are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Sellers and certain of their respective Affiliates are engaged in the
Product Business and, in this regard (a) Sweden Seller is responsible for the
Exploitation of Atacand and Atacand HCT; and (b) UK Seller is responsible for
the Exploitation of Arimidex and Casodex;

 

WHEREAS, Sellers desire to sell to Buyer, and Buyer desires to purchase from
Sellers, certain assets and rights associated with the Product Business, upon
the terms and conditions hereinafter set forth; and

 

WHEREAS, concurrently with the execution of this Agreement, the Parties are
entering into certain of the Ancillary Agreements.

 

NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement, the representations, warranties, conditions, agreements and promises
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

 

ARTICLE 1
DEFINITIONS

 

1.1        Certain Defined Terms. As used herein, the following terms shall have
the following meanings:

 

“AB-Rated” means “therapeutically equivalent” as set forth in the Preface to the
current edition of the Orange Book, as such requirements may be amended in the
future, as evidenced by the assignment of any ‘A’ rating, such that one
pharmaceutical product that is therapeutically equivalent to another
pharmaceutical product is generally substitutable by the pharmacist for such
other pharmaceutical product when filling a prescription written for such other
pharmaceutical product without having to seek authorization to do so from the
physician writing such prescription.

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

“Accounts Receivable” means all accounts receivable, notes receivable and other
indebtedness due and owed by any Third Party to Sellers or any of their
respective Affiliates arising from sales of the Products by or on behalf of
Sellers or their respective Affiliates prior to the Closing Date.

 

“Act” means the United States Federal Food, Drug, and Cosmetic Act (21 U.S.C. §§
301 et seq.).

 

“Adverse Event” means, with respect to a product, any undesirable, untoward or
noxious event or experience associated with the use, or occurring during or
following administration, of such product in humans, occurring at any dose,
whether expected and whether considered related to or caused by such product,
including such an event or experience as occurs in the course of the use of such
product in professional practice, in a clinical trial, from overdose, whether
accidental or intentional, from abuse, from withdrawal or from a failure of
expected pharmacological or biological therapeutic action of such product, and
including those events or experiences that are required to be reported to the
FDA under 21 C.F.R. sections 312.32 or 314.80, as applicable.

 

“Affiliate” means, with respect to a Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with such first Person at any time for so long as such
Person controls, is controlled by or is under common control with such first
Person. For purposes of this definition, “control” and, with correlative
meanings, the terms “controlled by” and “under common control with” mean (a) the
possession, directly or indirectly, of the power to direct the management or
policies of a business entity, whether through the ownership of voting
securities, by contract relating to voting rights or corporate governance, or
otherwise or (b) the ownership, directly or indirectly, of more than 50% of the
voting securities or other ownership interest of a business entity (or, with
respect to a limited partnership or other similar entity, its general partner or
controlling entity).

 

“AG Abandonment Date” means the first date on which [***].

 

“AG Agreement” means the Distribution Agreement, dated October 22, 2012, by and
between AstraZeneca LP and [***], relating to the distribution of authorized
generic versions of Atacand, as subsequently amended by the Extension Agreements
dated June 30, 2014, June 30, 2015, June 30, 2016 and June 30, 2017.

 

“AMP” means the average manufacturer price, as defined at 42 U.S.C. §
1396r-8(k)(1) and 42 C.F.R. § 447.500 et seq.

 

“Ancillary Agreements” means the Bill of Sale, the License Agreement, the
Pharmacovigilance Agreement, the Quality Assurance Agreement, the Supply
Agreements and the Transitional Services Agreement and each other agreement
delivered pursuant thereto.

 

“Arimidex” means the pharmaceutical product described on Schedule 1.1.1
containing anastrozole as the active pharmaceutical ingredient described in NDA
#020541 and #022214 that is distributed and sold in 1.0 milligram dosage
strength under the brand name Arimidex® in the Territory as of the Closing Date
by or on behalf of UK Seller or any of its Affiliates.

 

 2 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

“Atacand” means the pharmaceutical product described on Schedule 1.1.1
containing the Candesartan Compound as the active pharmaceutical ingredient
described in NDA #20-838 that is distributed and sold in 4, 8, 16 and 32
milligram dosage strengths under the brand name Atacand® and in the Territory as
of the Closing Date by or on behalf of Sweden Seller or any of its Affiliates.

 

“Atacand Generic Entry Date” means the earlier to occur of (a) [***] and (b) the
[***] anniversary of the Closing Date.

 

“Atacand HCT” means the pharmaceutical product described on Schedule 1.1.1
containing the Fixed-Dose Combination as the active pharmaceutical ingredients
described in NDA #21-093 that is distributed and sold in 16/12.5, 32/12.5 and
32/25 milligram dosage strengths under the brand name Atacand® HCT in the
Territory as of the Closing Date by or on behalf of Sweden Seller or any of its
Affiliates.

 

“Atacand HCT Generic Product” means any medicinal product that (a) is approved
under 21 U.S.C. 355(b) or 355(j) (or any respective successor Law), and (b)
contains the Fixed Dose Combination as the sole active pharmaceutical
ingredient.

 

“Atacand Other Authorized or Owned Generic Product” means, other than the
Authorized Generic Product, any medicinal product that (a) is approved under 21
U.S.C. 355(b) or 355(j) (or any respective successor Law), and (b) contains the
Candesartan Compound as the sole active pharmaceutical ingredient.

 

“Authorized Generic Product” means the pharmaceutical product that is AB rated
by the FDA for Atacand and marketed, distributed and sold by or on behalf of
Sweden Seller pursuant to the AG Agreement or otherwise.

 

“Bill of Sale” means the Bill of Sale and Assignment and Assumption Agreement,
attached as Exhibit A.

 

“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in New York, New York, London, England or Mölndal, Sweden
are permitted or obligated by Law to remain closed.

 

“Buyer FDA Transfer Letters” means the letters to FDA in substantially the form
attached as Exhibit B, accepting the transfer of rights to the Purchased
Regulatory Approvals issued by FDA from Sellers.

 

“Buyer Regulatory Documentation” means, with respect to the Products, (a) all
documentation and materials referred to in the definition of Purchased
Regulatory Documentation that are created following the Closing and (b) all data
(including clinical and pre-clinical data) referenced in any of the
documentation and materials referred to in the preceding clause (a).

 

“Calendar Year” means each successive period of 12 calendar months commencing on
January 1 and ending on December 31, except that the first Calendar Year of this
Agreement shall commence on the Closing Date and end on December 31 of the year
in which the Closing Date occurs.

 

 3 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

“Candesartan Compound” means the pharmaceutical compound candesartan cilexetil,
with the chemical name (±)-1-Hydroxyethyl
2-ethoxy-1-[p-(o-1H-tetrazol-5-ylphenyl)benzyl]-7-benzimidazolecarboxylate,
cyclohexyl carbonate (ester), as more fully described on Schedule 1.1.1.

 

“Casodex” means the pharmaceutical product described on Schedule 1.1.1
containing bicalutamide as the active pharmaceutical ingredient described in NDA
#020498 and #022310 that is distributed and sold in 50.0 milligram dosage
strength under the brand name Casodex® in the Territory as of the Closing Date
by or on behalf of UK Seller or any of its Affiliates.

 

“cGMP” means the then-current standards of good manufacturing practice for the
manufacture, processing, packaging, testing or holding of a medicinal product
for human use to assure that such medicinal product meets (a) the requirements
of applicable Law and other requirements of any applicable Governmental
Authority, including FDA, as to safety, identity and strength, and (b) the
quality and purity characteristics that such medicinal product purports or is
represented to possess, including as set forth by FDA in 21 C.F.R. Parts 210 and
211.

 

“Closing Date” means the date on which the Closing occurs.

 

“Closing Inventory” means finished Products (together with any Product packaging
materials thereon) labeled and held for sale in the Territory, owned as of the
Closing by Sellers or any of Sellers’ Affiliates that has not been sold to a
Third Party, including any wholesaler or distributor, together with samples of
finished Products labeled and held for use in the Territory.

 

“Code” means the Internal Revenue Code of 1986.

 

“Confidentiality Agreement” means the Confidentiality Agreement, dated August
14, 2017, by and between AstraZeneca Pharmaceuticals LP and Buyer.

 

“Contract” means any binding contract, agreement, lease, sublease, license,
sublicense or other legally binding commitment or arrangement.

 

“Control” means, with respect to any Regulatory Approval, Purchased Product
Records, Product Promotional Materials or Purchased Regulatory Documentation,
possession of the right, whether directly or indirectly, and whether by
ownership, license or otherwise, to assign or grant a license, sublicense or
other right to or under such Regulatory Approval, Purchased Product Records,
Product Promotional Materials or Purchased Regulatory Documentation, as provided
for herein or in any Ancillary Agreement without violating the terms of any
Contract or other arrangement with any Third Party.

 

“[***] Agreement” means that certain Supply Agreement dated January 1, 2013
between [***] and UK Seller.

 

 4 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

“Disclosure Schedules” means the disclosure schedules of Sellers delivered by
Sellers pursuant to this Agreement.

 

“Domain Names” means each of the domain names set forth on Schedule 2.1.1(f).

 

“Encumbrance” means any mortgage, lien, license, pledge, security interest,
assessment, easement, right of first refusal, charge, hypothecation, title
defect, title retention clause or other encumbrance.

 

“Excluded Assets” means (a) all intellectual property and intellectual property
rights of Sellers and their respective Affiliates other than Buyer’s rights to
the Licensed Manufacturing Know-How and the Licensed Packaging Know-How (each
such term as defined in the Supply Agreements) set forth in Section 4.18;
(b) all employees, real property and tangible personal property of Sellers or
any of their respective Affiliates (but excluding the Purchased Product Records,
the Purchased Regulatory Documentation and the Product Promotional Materials);
(c) all Accounts Receivable; (d) all Manufacturing-related tangible assets of
Sellers or any of their respective Affiliates; (e) all refunds, claims for
refunds or rights to receive refunds from any Taxing Authority with respect to
any and all Taxes paid or to be paid by Sellers or any of their respective
Affiliates (including any and all Taxes paid or to be paid by any of Sellers’
Affiliates on behalf of Sellers); (f) all insurance policies and insurance
Contracts insuring the Purchased Assets, together with any claim, action or
other right a Seller or any Affiliate of such Seller may have for insurance
coverage under any past or present policies and insurance Contracts insuring the
Purchased Assets; (g) the global safety database relating to the Products and
source documents associated with individual case safety reports other than the
Purchased Information; (h) any rights or interests relating to the Products
outside the Territory; (i) all Excluded Items; (j) until the AG Abandonment Date
with respect to the Authorized Generic Product or the Atacand Generic Entry Date
with respect to any Atacand Other Authorized or Owned Generic Product, as the
case may be, all assets, properties, rights and interests of Sweden Seller and
its Affiliates that are necessary for the Exploitation by Sweden Seller of the
Authorized Generic Product or any Atacand Other Authorized or Owned Generic
Product, as the case may be (for the avoidance of doubt, other than assets,
properties, rights and interests that are expressly identified as Purchased
Assets or necessary for Buyer’s Exploitation of (i) Atacand, Atacand HCT, any
Atacand HCT Generic Product or, after the AG Abandonment Date, the Authorized
Generic Product or, after the Atacand Generic Entry Date, any Atacand Other
Authorized or Owned Generic Product, in all cases, in the Territory, or (ii) any
branded pharmaceutical product that contains the Candesartan Compound or the
Fixed-Dose Combination in the Territory and in the ordinary course, in
accordance with past practices); and (k) all other assets, property, rights and
interests of Sellers and their respective Affiliates not described in Section
2.1.1.

 

 5 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

“Excluded Items” means any and all (a) books, documents, records, files and
other items prepared in connection with or relating to the negotiation and
consummation of the transactions contemplated by this Agreement or the Ancillary
Agreements, including all (i) bids received from Third Parties and analyses
relating to the Products or the Product Business, (ii)  joint defense or similar
agreements with prospective purchasers of the Products or Product Business, and
(iii) strategic, financial or Tax analyses relating to the divestiture of the
Purchased Assets, the Assumed Liabilities, the Products and the Product
Business; (b) trade secrets to the extent not related to the Products; (c)
attorney work product, attorney-client communications and other items protected
by established legal privilege, unless the books and records can be transferred
without losing such privilege; (d) human resources and any other employee books
and records; (e) financial, Tax and accounting records to the extent not related
to the Products; (f) items to the extent applicable Law prohibits their
transfer; (g) electronic mail; and (h) any materials, information or data
related to the Manufacture of the Products other than the Purchased Information
and the Buyer’s rights to the Licensed Manufacturing Know-How and the Licensed
Packaging Know-How (each such term as defined in the Supply Agreements) set
forth in Section 4.18.

 

“Exploit” means (and, with correlative meanings, the terms “Exploited”,
“Exploitation” and “Exploiting” mean) to have made, import, export, use, have
used, sell, offer for sale, have sold, commercialize, register, hold or keep
(whether for disposal or otherwise), transport, distribute, promote, market, or
otherwise dispose of, and have Manufactured by Sellers, but excludes to
Manufacture or have Manufactured by Buyer, an Affiliate of Buyer or a Third
Party until such date that Sellers confirm in writing to Buyer that the transfer
of all technology and know-how necessary for Buyer to Manufacture, and have
Manufactured, the applicable Products has been completed in accordance with the
applicable Supply Agreement, after which time the term “Exploit” shall include
such actions.

 

“FDA” means the United States Food and Drug Administration and any successor
agency thereto.

 

“Fixed-Dose Combination” means a fixed-dose combination of the Candesartan
Compound and the HCT Compound.

 

“Fundamental Representations” means the representations and warranties set forth
in Sections 3.1.1 (Entity Status), 3.1.2 (Authority), 3.1.4 (No Broker),
3.1.6(a) (Title to Purchased Assets), 3.1.14(Taxes), Section 3.2.1 (Corporate
Status), Section 3.2.2 (Authority), Section 3.2.4 (No Broker) and Section
3.2.7(b) (Solvency).

 

“Governmental Authority” means any supranational, international, federal, state
or local court, administrative agency or commission or other governmental
authority or instrumentality, domestic or foreign, including FDA.

 

“HCT Compound” means the pharmaceutical compound hydrochlorothiazide with the
chemical name 6-chloro-3,4-dihydro-2H-1,2,4-benzothiadiazine-7-sulfonamide
1,1-dioxide, as more fully described on Schedule 1.1.1.

 

“IFRS” means the International Financial Reporting Standards developed by the
International Accounting Standards Board.

 

“IND” means an Investigational New Drug Application submitted in accordance with
21 C.F.R. Part 312.

 

 6 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

“Indirect Taxes” shall mean value added, sales, consumption, goods and services
taxes or other similar taxes required by applicable Laws to be disclosed as a
separate item on the relevant invoice.

 

“IRS” means the Internal Revenue Service.

 

“Law” means any domestic or foreign, federal, state or local statute, law,
treaty, judgment, ordinance, rule, administrative interpretation, regulation,
order or other requirement having the force of law of any Governmental
Authority.

 

“Liabilities” means any and all Losses, debts, liabilities, obligations,
commitments, claims or complaints, whether accrued or unaccrued, fixed, known or
unknown, absolute or contingent, matured or un-matured, determined or
determinable (including those arising under any Law, those arising under any
Contract, instrument, permit, franchise or undertaking and those arising as a
result of any action or omission) and whether or not the same would be required
by IFRS to be reflected in financial statements or disclosed in the notes
thereto.

 

“License Agreement” means the License Agreement, attached as Exhibit C.

 

“Licensed Trademarks” has the meaning set forth in the License Agreement.

 

“Litigation” means any action, arbitration, mediation, proceeding or suit
(whether in contract, in tort, at law or otherwise).

 

“Loss” or “Losses” means any liabilities, losses, damages, deficiencies,
assessments, judgments, fines, penalties, amounts paid in settlement and
reasonable costs and expenses incurred in connection therewith, that are
suffered or sustained or that have required an outlay or payment of cash or
other non-cash consideration, whether resulting from a judgement, settlement or
award, including any Litigation, Law or Contract, including Taxes and including
reasonable costs and expenses of suits and proceedings and investigations, and
reasonable fees and disbursements of counsel, consultants, experts and other
professionals.

 

“Manufacture” and “Manufacturing” means all activities related to the
production, manufacture, processing, filling, finishing, packaging, labeling,
shipping and holding of the Products or any intermediate thereof prior to the
distribution of the Products, including process development, process
qualification and validation, scale-up, pre-clinical, clinical and commercial
manufacture and analytic development, product characterization, stability
testing, quality assurance and quality control.

 

 7 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

“Material Adverse Effect” means an event, fact, condition, occurrence, change or
effect that is or would reasonably be expected to be materially adverse to the
business, results of operations or financial condition of the Product Business,
the Purchased Assets and the Assumed Liabilities, taken as a whole; provided,
however, that none of the following, and no events, facts, conditions,
occurrences, changes or effects resulting from the following, shall be deemed
(individually or in combination) to constitute, or shall be taken into account
in determining whether there has been, a “Material Adverse Effect”:
(i) political or economic conditions or conditions affecting the capital or
financial markets generally, including the worsening of any existing conditions;
(ii) conditions generally affecting any industry or industry sector in which the
Product Business operates or competes or in which the Products are Manufactured
or Exploited, including increases in operating costs; (iii) any change or
prospective change in applicable accounting requirements or applicable Law;
(iv) any hostility, act of war, sabotage, terrorism or military actions, or any
escalation of any of the foregoing; (v) any hurricane, flood, tornado,
earthquake or other natural disaster or force majeure event; and (vi) the
failure of the Product Business to achieve any financial projections,
predictions, forecasts or estimates of revenues for any period (provided, that
the underlying causes of such failure shall not be excluded unless otherwise
excluded pursuant to this definition); except, in each of clauses (i) through
(iii), for those conditions that have a materially disproportionate effect on
the Product Business, the Purchased Assets and Assumed Liabilities, taken as a
whole, relative to other Persons operating businesses similar to the Product
Business.

 

“NDA” means a New Drug Application as defined in the Act.

 

“NDC” means “National Drug Code,” which is the 10 or 11 digit code registered by
a company with FDA with respect to a pharmaceutical product.

 

“Non-Recourse Party” means, with respect to a Party to this Agreement, any of
such Party’s former, current and future equity holders, controlling persons,
directors, officers, employees, agents, representatives, Affiliates, members,
managers, or general or limited partners (or any former, current or future
equity holder, controlling person, director, officer, employee, agent,
representative, Affiliate, member, manager, or general or limited partner of any
of the foregoing).

 

“Order” means any writ, judgment, edict, decree, injunction, ruling, order or
other binding obligation, pronouncement or determination of any Governmental
Authority having the force of Law.

 

“Permitted Encumbrance” means any (a) Encumbrance for Taxes not yet due or
delinquent or otherwise subject to penalties for non-payment or for those Taxes
being contested in good faith by appropriate proceedings; (b) Encumbrance
imposed by Law that are not delinquent, such as mechanics’, materialmens’,
carriers’, workmens’, warehousemens’, repairmens’, landlords’ or other similar
encumbrances that do not or would not be reasonably expected to materially
detract from the current value of, or materially interfere with, the present use
and enjoyment of any Purchased Asset subject thereto or affected thereby in the
ordinary course of business of the Product Business; (c) Encumbrance (i) with
respect to a Liability incurred in the ordinary course of business, (ii) that is
not delinquent, (iii) that is not securing indebtedness or guarantees of
indebtedness, and (iv) that does not materially detract from the current value
of, or materially interfere with, the present use and enjoyment of such
Purchased Asset in the ordinary course of business of the Product Business; and
(d) Encumbrance disclosed on Schedule 1.1.2.

 

“Person” means any individual, partnership, limited partnership, limited
liability company, joint venture, syndicate, sole proprietorship, corporation,
unincorporated association, trust, trustee, executor, administrator or other
legal personal representative, or any other legal entity, including a
Governmental Authority.

 

 8 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

“Pharmacovigilance Agreement” means the Pharmacovigilance Agreement with respect
to the Products to be entered into by a Seller or a Third Party, on one hand,
and Buyer (or their respective Affiliates), on the other hand, in accordance
with Section 4.7.1.

 

“Product Business” means the Exploitation of the Products in the Territory, but
excluding the research, development, registration, storage, use, transport,
import and export of the Products in the Territory in support of the
Exploitation of the Products outside of the Territory.

 

“Product NDAs” means, collectively, (a) NDA #20-838, (b) NDA #21-093, (c) NDA
#020541, (d) NDA #022214, (e) NDA #020498 and (f) NDA #022310.

 

“Product Promotional Materials” means, with respect to Arimidex, the promotional
materials used in connection with AstraZeneca Pharmaceuticals LP’s Direct
Program and the Statement of Work effective January 1, 2017 under the Master
Services Agreement, dated April 3, 2013, with Eagle Pharmacy LLC.

 

“Products” means (a) Atacand, (b) Atacand HCT, (c) Arimidex and (d) Casodex.

 

“Purchased Information” means copies of the portion of the global safety
database that is the local U.S. safety database, including case data required
for reporting to the FDA on a periodic or expedited basis from foreign and
domestic origin, or for the purposes of surveillance, as well as FDA submission
records, but excluding source documentation associated with individual case
reports and excluding submission records to Governmental Authorities outside of
the Territory or other such data required outside of the Territory or protected
under privacy Laws.

 

“Purchased Product Records” means all books and records to the extent relating
to the Product Business (other than the Purchased Regulatory Documentation) to
the extent owned, maintained and in the possession or Control of Sellers or any
of their respective Affiliates, but excluding, in all cases, the Excluded Items.

 

“Purchased Regulatory Approvals” means the Regulatory Approvals listed in
Schedule 1.1.3, including all materials, information or data related to the
Manufacture of the Products included therein (including any such information
included in the Chemistry, Manufacturing and Controls section of any such
Regulatory Approvals), but excluding, in all cases, the Excluded Items. For the
avoidance of doubt, Purchased Regulatory Approvals shall not include inactive
INDs.

 

 9 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

“Purchased Regulatory Documentation” means, with respect to the Products, all
documentation comprising the Purchased Regulatory Approvals related to the
Products and the Territory: (a) original NDAs and associated amendments, any
post-approval correspondence and any official correspondence and reports
submitted to or received from Governmental Authorities (including minutes and
official contact reports relating to any communications with any Governmental
Authority); (b) copies of all clinical studies performed in association and in
support of the Purchased Regulatory Approvals, (c) copies of all periodic safety
reports (PBRER, PSUR or PADERs) submitted to the FDA, (d) relevant supporting
documents with respect to such correspondence and reports, including all
regulatory drug lists, materials submitted to FDA under FDA Form 2253, final
versions of advertising and promotion materials, and adverse drug experience
reports (periodic and expedited), and (e) the Purchased Information, in each
case, (x) to the extent in the possession or Control of Sellers or any of their
respective Affiliates as of the Closing Date and (y) excluding the Excluded
Items and all intellectual property rights of Sellers or their respective
Affiliates or their respective licensors contained or depicted therein.

 

“Quality Assurance Agreement” means the Quality Assurance Agreement with respect
to the Manufacture of the Products to be entered into by Sellers and Buyer (or
their respective Affiliates) in accordance with Section 4.14.

 

“Regulatory Approval” means, with respect to the Products, any and all approvals
(including NDAs and supplements and amendments thereto and INDs), licenses,
registrations (except manufacturing establishment registrations) or
authorizations of any Governmental Authority necessary to commercially
distribute, sell or market the Products in the Territory, including, where
applicable in the Territory, (a) pricing or reimbursement approvals, (b) pre-
and post-approval marketing authorizations and (c) labeling approvals.

 

“Representatives” means, with respect to any Party, its officers, employees,
agents, attorneys, consultants, advisors and other representatives.

 

“Seller Business” means the (a) Exploitation of the Products in the Seller
Territory, (b) Exploitation of, until the AG Abandonment Date, the Authorized
Generic Product and, until the Atacand Generic Entry Date, any Atacand Other
Authorized or Owned Generic Product, in each case, worldwide, (c) Manufacture of
the Products or the Authorized Generic Product worldwide and (d) Exploitation of
any pharmaceutical product (other than the Products and subject to the
limitations in clause (b)) containing the same active ingredient as the
Products; provided, however, that notwithstanding any of the foregoing, the
Seller Business shall not include (i) the Exploitation of any prescription
product in the Territory that is AB-Rated to the Products or (ii) the
Manufacture of any prescription product that is AB-Rated to the Products for
Exploitation in the Territory, in each case other than, until the AG Abandonment
Date, the Authorized Generic Product and, until the Atacand Generic Entry Date,
any Atacand Other Authorized or Owned Generic Product.

 

“Sellers FDA Transfer Letters” means the letters to FDA in the form attached as
Exhibit D, transferring the rights to the Purchased Regulatory Approvals issued
by FDA to Buyer.

 

“Sellers’ Knowledge” means the actual knowledge any of the individuals listed on
Schedule 1.1.4 has or would have after reasonable investigation into the subject
matter in the ordinary course of each such individual’s respective duties.

 

“Seller Territory” means the entire world, except the Territory.

 

 10 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

“Straddle Period” means any taxable period which includes (but does not end on)
the Closing Date.

 

“Supply Agreement – Arimidex and Casodex” means the supply agreement to be
entered into at Closing by UK Seller and Buyer (or their respective Affiliates)
pursuant to which UK Seller and its Affiliates will supply Arimidex and Casodex
to Buyer (or its applicable Affiliate) on the terms set forth on Exhibit E-1.

 

“Supply Agreement – Atacand and Atacand HCT ” means the supply agreement to be
entered into at Closing by Sweden Seller and Buyer (or their respective
Affiliates) pursuant to which Sweden Seller and its respective Affiliates will
supply the Atacand and Atacand HCT to Buyer (or its applicable Affiliate) on the
terms set forth on Exhibit E-2.

 

“Supply Agreements” means the (a) Supply Agreement – Arimidex and Casodex and
(b) Supply Agreement – Atacand and Atacand HCT.

 

“[***]” means [***], with its head office at [***].

 

“[***]” mean that certain Agreement, dated as of January 1, 2016, by and between
Sweden Seller and [***], pursuant to which, among other things, [***] grants to
Sweden Seller certain rights to develop, manufacture, use and sell the Product
(as such term is defined in the [***] Agreement) and [***] agrees to supply, and
Sweden Seller agrees to exclusively purchase from [***], the Compound (as such
term is defined in the [***] Agreement).

 

“Taxes” or “Tax” means all taxes of any kind, and all charges, fees, customs,
tariffs, levies, duties, imposts, required deposits or other assessments,
including all federal, state, local or non-U.S. net income, capital gains, gross
income, gross receipt, property (real or personal), franchise, value added,
sales, use, excise, good and services, stamp, environmental, withholding,
payroll, employment, social security, worker’s compensation, unemployment,
occupation, franchise, capital stock, transfer, gains, escheat, windfall
profits, net worth, asset, transaction and other taxes, and any interest,
penalties or additions to tax with respect thereto, imposed upon any Person by
any Taxing Authority or other Governmental Authority under applicable Law.

 

“Taxing Authority” means any Governmental Authority or any subdivision, agency,
commission, authority, body or instrumentality thereof or any quasi-governmental
body exercising any authority to impose, regulate or administer the imposition
of Taxes.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, filed or maintained, or required to be filed
or maintained, in connection with the calculation, determination, assessment or
collection of any Tax or the administration of any Laws relating to any Tax, and
includes any amended returns required as a result of examination adjustments
made by the IRS or other Taxing Authority.

 

“Territory” means the United States of America and its territories and
possessions, including Puerto Rico.

 

 11 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

“Third Party” means any Person other than Sweden Seller, UK Seller, Buyer and
their respective Affiliates and permitted successors and assigns.

 

“Transitional Services Agreement” means the Transitional Services Agreement
attached as Exhibit F.

 

1.2        Construction. Except where the context otherwise requires, wherever
used, the singular includes the plural, the plural includes the singular, the
use of any gender shall be applicable to all genders and the word “or” is used
in the inclusive sense (and/or). The table of contents and captions of this
Agreement are for convenience of reference only and in no way define, describe,
extend or limit the scope or intent of this Agreement or the intent of any
provision contained in this Agreement. The term “including” or its variations as
used herein does not limit the generality of any description preceding such term
and shall be construed as “including, without limitation.” The language of this
Agreement shall be deemed to be the language mutually chosen by the Parties and
no rule of strict construction shall be applied against either Party. Unless
otherwise specified or where the context otherwise requires, (a) references in
this Agreement to any Article, Section, Schedule or Exhibit are references to
such Article, Section, Schedule or Exhibit of this Agreement, and references to
this “Agreement” are references to this Agreement and all exhibits and schedules
hereto; (b) references in any Section to any clause are references to such
clause of such Section; (c) “hereof,” “hereto,” “hereby,” “herein” and
“hereunder” and words of similar import when used in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement;
(d) references to a Person are also to its permitted successors and assigns;
(e) references to a Law include any amendment or modification to such Law and
any rules, regulations or legally binding guidelines issued thereunder, in each
case, as in effect at the relevant time of reference thereto; (f) references to
any agreement, instrument or other document in this Agreement refer to such
agreement, instrument or other document as originally executed or, if
subsequently amended, replaced or supplemented from time to time, as so amended,
replaced or supplemented and in effect at the relevant time of reference
thereto; (g) “extent” in the phrase “to the extent” means the degree to which a
subject or other thing extends, and such phrase does not mean simply “if”;
(h) references to monetary amounts are denominated in United States Dollars; and
(i) references to days (excluding Business Days) or months shall be deemed
references to calendar days or months.

 

ARTICLE 2
SALE AND PURCHASE OF ASSETS; LIABILITIES

 

2.1         Sale of Purchased Assets.

 

2.1.1           Purchase and Sale of Purchased Assets. Upon the terms and
subject to the conditions of this Agreement and the Ancillary Agreements, at and
effective as of the Closing, Sellers shall (or shall cause their applicable
Affiliates to) sell, transfer, convey, assign and deliver to Buyer, and Buyer
shall purchase and accept from Sellers (or such Affiliates), all of Sellers’ (or
such Affiliates’) right, title and interest to the following (collectively, the
“Purchased Assets”), free and clear of any Encumbrances (other than Permitted
Encumbrances):

 

 12 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

(a)          the benefit of any confidentiality Contracts with prospective
purchasers of the Products or the Product Business;

 

(b)          research data to the extent related to the Products and in the
possession or Control of Sellers or any Affiliates thereof and reasonably
necessary and used to Exploit the Products in the Territory;

 

(c)          all refunds for Taxes relating to the Purchased Assets other than
refunds of Taxes described in the definition of “Excluded Assets”;

 

(d)          all of Sellers’ rights under warranties, guaranties, indemnities
and similar rights against Third Parties, including any predecessors in title,
to the extent related to the Assumed Liabilities or the Exploitation of the
Purchased Assets and the Products (“Sellers’ Rights”) after the Closing Date in
the Territory, other than Sellers’ Rights that arise from or relate to
activities or events occurring prior to Closing;

 

(e)          all of Sellers’ claims, counterclaims, causes of action and all
other rights of any kind against any Third Party in connection with the Assumed
Liabilities or related to the Exploitation of the Purchased Assets (“Sellers’
Claims”) after the Closing Date in the Territory, other than Sellers’ Claims
that arise from or relate to activities or events occurring prior to Closing;

 

(f)          the Domain Names;

 

(g)         following (i) with respect to the Authorized Generic Product, the AG
Abandonment Date, and (ii) with respect to any Atacand Other Authorized or Owned
Generic Product, the Atacand Generic Entry Date, the applicable Excluded Assets
provided for in clause (j) of the definition thereof;

 

(h)         the Purchased Regulatory Approvals;

 

(i)          the Purchased Regulatory Documentation;

 

(j)          the Purchased Product Records; and

 

(k)         the Product Promotional Materials.

 

2.1.2      Excluded Assets. Notwithstanding anything to the contrary in this
Agreement or any Ancillary Agreement, Buyer shall not acquire pursuant to this
Agreement or any Ancillary Agreement the Excluded Assets, and the Purchased
Assets shall not include, and Sellers or their respective Affiliates shall
retain following the Closing Date, the Excluded Assets.

 

 13 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

2.1.3      Retention of Rights. Notwithstanding anything to the contrary in this
Agreement or any Ancillary Agreement, Sellers retain, on behalf of themselves
and their respective Affiliates, licensees, sublicensees, licensors and
distributors, the non-exclusive right to use and the right of reference in, to
and under the Purchased Assets, in each case, as may be necessary or useful to
(a) exercise their or their respective Affiliates’ respective rights or perform
their or their respective Affiliates’ respective obligations under this
Agreement or any Ancillary Agreement or (b) to the extent not prohibited by this
Agreement or the Ancillary Agreements, conduct the Seller Business. Without
limiting the generality of the foregoing, Sellers and their respective
Affiliates retain the right (x) to Manufacture, or have Manufactured, and (y) to
Exploit (i) the Authorized Generic Product until the AG Abandonment Date, and
(ii) any Atacand Other Authorized or Owned Generic Product until the Atacand
Generic Entry Date; provided, however, that the foregoing retention of rights
shall terminate automatically upon the AG Abandonment Date with respect to the
Authorized Generic Product and the Atacand Generic Entry Date with respect to
any Atacand Other Authorized and Owned Generic Product, following which Sellers
shall have no right to Exploit the Authorized Generic Product or any Atacand
Other Authorized or Owned Generic Product in the Territory.

 

2.2         Liabilities.

 

2.2.1      Assumed Liabilities. Upon the terms and subject in all respects to
the conditions of this Agreement and the Ancillary Agreements, at the Closing,
Sellers shall assign to Buyer and Buyer shall unconditionally assume from
Sellers or their respective Affiliates and agree to pay and discharge when due
only the following Liabilities, in each case, to the extent not included in the
Excluded Liabilities: except as provided in the Ancillary Agreements, all
Liabilities arising from the Exploitation of the Products in the Territory
arising after the Closing Date (other than, for the avoidance of doubt, any
Liabilities arising out of or related to Products sold on or prior to the
Closing Date) (the “Assumed Liabilities”).

 

2.2.2      Excluded Liabilities. Buyer shall not assume or have or incur any
responsibility of any nature for any Liabilities of Sellers or any of their
respective Affiliates (including any Liabilities arising out of or related to
Products sold or act or omission occurring on or prior to the Closing Date and
all Liabilities related to the Excluded Assets relating to the period ending on
or prior to the Closing Date (“Excluded Liabilities”).

 

Notwithstanding Section 2.2.1, and for the avoidance of doubt, the Excluded
Liabilities shall include (and not be limited to):

 

(a)          all Liabilities for Taxes of Sellers or any of their respective
Affiliates, whether arising prior to, after the Closing Date;

 

(b)          all Liabilities for Taxes relating to the Purchased Assets or the
Product Business arising from or attributable to any taxable period ending on or
before the Closing Date (or the portion of any Straddle Period beginning on the
first day of such Straddle Period and ending on the day prior to the Closing
Date);

 

(c)          all Liabilities of Sellers and/or any of their Affiliates under the
Ancillary Agreements;

 

(d)          all Liabilities of Seller and/or any of their Affiliates in respect
of any Litigation (whether class, individual or otherwise in nature, in law or
in equity) commenced or asserted on or prior to the Closing, or based on acts or
omissions of Sellers and/or any of their Affiliates or their respective
equityholders, officers, directors or managers occurring on or prior to the
Closing, and arising out of or to the extent relating to or otherwise in any way
relating to the Purchased Assets or the Products, including any Liability to any
equityholder of Sellers or any Affiliates of Seller;

 

 14 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

(e)          all Liabilities of Sellers to their suppliers for materials and
services relating to the Products that were delivered or provided to Sellers on
or prior to Closing;

 

(f)          all Liabilities arising out of or relating to any product
liability, breach of warranty or similar claim for injury to any Person or
property that resulted from the use or misuse of the Products sold on or prior
to the Closing Date or otherwise relates to the Products sold (including any
Litigation relating to any such Liabilities) on or prior to the Closing Date,
which, in the case of any split lots of Products, shall be determined as set
forth in the Transitional Services Agreement;

 

(g)          all Liabilities for Transfer Taxes, Apportioned Obligations or
Indirect Taxes allocated to Sellers under Sections 4.9.2 or 4.9.4; and

 

(h)          all Liabilities arising out of or related to the Seller Business.

 

2.3        Consideration.

 

2.3.1      Purchase Price.

 

(a)          Upon the terms and subject to the conditions of this Agreement, in
consideration of the conveyances contemplated under Section 2.1 and the license
of the Licensed Trademarks pursuant to the License Agreement, Buyer shall, on
the Closing Date, (i) pay to (A) Sweden Seller an amount equal to $28,000,000
for the Purchased Assets related to Atacand and Atacand HCT (the “Atacand
Closing Payment”) and (B) UK Seller an amount equal to $18,500,000 for the
Purchased Assets related to Arimidex and Casodex (the “Arimidex/Casodex Closing
Payment”, and together with the Atacand Closing Payment, the “Closing
Payments”), in each case, by wire transfer of immediately available funds to the
account designated by the applicable Seller (or its Affiliates or permitted
assignee) by written notice to Buyer at least two Business Days prior to the
Closing Date, and (ii) assume the Assumed Liabilities.

 

(b)          In addition to the Closing Payments, in the event that the combined
annual Net Sales (as defined in the License Agreement) of both Atacand and
Atacand HCT (and, for the avoidance of doubt, not the Authorized Generic
Product) for each of the 2020, 2021 and 2022 Calendar Years equals or exceeds
[***] each year (i.e., equals or exceeds [***] each of the three (3) years for a
combined total equal to or exceeding [***] for the three (3) year period), then
Buyer shall pay to Sweden Seller (or its Affiliates or permitted assignees,
identified in writing prior thereto) an aggregate amount equal to $3,000,000 by
wire transfer of immediately available funds to the account designated by Sweden
Seller (or its Affiliates or permitted assignees, identified in writing prior
thereto) by written notice (the “Contingent Payment”). The Contingent Payment
shall be paid within 60 days following the end of the 2022 Calendar Year.
Concurrently with the payment of the Contingent Payment, if any, Buyer will
provide Sweden Seller (or its Affiliates or permitted assignees, identified in
writing prior thereto) with a report setting forth its calculation of the
combined annual Net Sales (as defined in the License Agreement) of Atacand and
Atacand HCT for the 2020, 2021 and 2022 Calendar Years.

 

 15 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

2.3.2      .Allocation of Consideration. Buyer shall allocate the Closing
Payments (and other payments taken into account under Section 1060 of the Code)
among the Purchased Assets in accordance with Section 1060 of the Code (the
“Allocation”) prior to or within 60 days following the Closing and shall deliver
to Sellers a copy of such Allocation (IRS Form 8594) promptly after such
determination. Each Seller shall have the right to review and raise any
objections in writing to the Allocation during the 10-day period after its
receipt thereof. If a Seller disagrees with respect to any item in the
Allocation, the applicable Parties shall negotiate in good faith to resolve the
dispute. Each Party shall have the right to allocate the Closing Payments (and
other payments taken into account under Section 1060 of the Code) among the
Purchased Assets in its discretion if the Parties are unable to agree on an
Allocation despite their good faith negotiations.

 

2.4        Closing.

 

2.4.1      Closing. Pursuant to the terms and subject to the conditions of this
Agreement, the closing of the transactions contemplated hereby (the “Closing”)
shall take place remotely via the exchange of documents and signatures by
facsimile or electronic mail on the date hereof, or at such other time and place
as Buyer and Sellers may agree to in writing.  The Closing shall be deemed to
have occurred at 11:59 p.m., Eastern Time, on the Closing Date, such that Buyer
shall be deemed the owner of the Purchased Assets on and after the Closing Date.

 

2.4.2      Closing Deliveries.

 

(a)          Except as otherwise indicated below, at the Closing, Sellers shall
deliver the following to Buyer:

 

(i)          each of the Ancillary Agreements (other than the Pharmacovigilance
Agreement and the Quality Assurance Agreement) to which a Seller or any of its
Affiliates is a party, validly executed by a duly authorized officer of such
Seller or its applicable Affiliate;

 

(ii)         a receipt by Sweden Seller acknowledging receipt of the Atacand
Closing Payment in satisfaction of Buyer’s obligations pursuant to Section
2.3.1, validly executed by a duly authorized representative of Sweden Seller;

 

(iii)        a receipt by UK Seller acknowledging receipt of the
Arimidex/Casodex Closing Payment in satisfaction of Buyer’s obligations pursuant
to Section 2.3.1, validly executed by a duly authorized representative of UK
Seller;

 

(iv)         evidence reasonably satisfactory to Buyer that the Purchased Assets
are being transferred free and clear of any Encumbrance other than Permitted
Encumbrances; and

 

 16 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

(v)          the Purchased Assets; provided, that (A) with respect to tangible
Purchased Assets, delivery shall, unless the Parties otherwise mutually agree,
be to the locations and on the timeframes set forth in Schedule 2.4.2(a)(v), (B)
with respect to physical delivery of the Purchased Information, Purchased
Product Records, Purchased Regulatory Approvals and Purchased Regulatory
Information, the provisions of Section 4.6.3 shall apply; and (C) Sellers may
retain copies of the Purchased Regulatory Documentation and the Purchased
Product Records included within the Purchased Assets (and, for the avoidance of
doubt, prior to delivering or making available any files, documents,
instruments, papers, books and records containing Purchased Product Records or
constituting Purchased Regulatory Documentation to Buyer, Sellers shall be
entitled to redact from such files, documents, instruments, papers, books and
records any information to the extent that it does not relate to the Product
Business).

 

(b)          At the Closing, Buyer shall deliver the following to Sellers:

 

(i)          each of the Ancillary Agreements (other than the Pharmacovigilance
Agreement and the Quality Assurance Agreement) to which Buyer or any of its
Affiliates is a party, validly executed by a duly authorized officer of Buyer or
its applicable Affiliate; and

 

(ii)         the Closing Payments in accordance with Section 2.3.1 (along with a
U.S. Federal Reserve reference or similar number evidencing execution of such
payment).

 

(c)          Buyer shall conduct a quality and completeness review of the
Purchased Regulatory Documentation transferred to it pursuant to Section
2.4.2(a)(v) and the Transitional Services Agreement promptly following such
transfer and, within 30 days after such transfer, shall notify Sellers in
writing of any problems or issues experienced by Buyer regarding the
completeness, navigation or readability of such transferred Purchased Regulatory
Documentation that Buyer reasonably and in good faith believes are related to
the transfer of such Purchased Regulatory Documentation (and not, for example,
related to Buyer system capabilities or compatibility). Sellers shall use their
commercially reasonable efforts to assist Buyer in remedying any such problems
or issues (if any) with respect to the Purchased Regulatory Documentation as
soon as reasonably practicable following Sellers’ receipt of Buyer’s notice of
the same.

 

2.4.3      Risk of Loss. Notwithstanding anything to the contrary herein or
otherwise, until 11:59 p.m., Eastern Time, on the Closing Date, any Loss of or
damage to any of the Purchased Assets (of any nature or type) from fire,
casualty or any other occurrence shall be the sole responsibility of and at the
sole cost of Sellers.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

3.1         Representations and Warranties of Sellers. Sellers jointly and
severally represent and warrant to Buyer as follows, with each such
representation and warranty subject to such exceptions, if any, as are set forth
in the Disclosure Schedules. Disclosures in any section or paragraph of the
Disclosure Schedules shall address the corresponding section or paragraph of
this Agreement, but also other sections or paragraphs of this Agreement to the
extent that it is reasonably apparent from the face of such disclosure that such
disclosure is applicable to such other sections or paragraphs.

 

 17 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

3.1.1      Entity Status. Each Seller is a company duly organized, validly
existing and in good standing (to the extent such concept is recognized by the
applicable jurisdiction) under the Laws of the jurisdiction of its formation or
incorporation. Each Seller is duly qualified to do business and in good standing
(to the extent such concept is recognized by the applicable jurisdiction) in
each jurisdiction in which the ownership of the Purchased Assets or operation of
the Product Business so requires, except to the extent the failure to be so
qualified and in good standing would not reasonably be expected to constitute a
Material Adverse Effect.

 

3.1.2      Authority.

 

(a)          Each Seller has the requisite organizational power and authority to
(i) own, use and operate the Purchased Assets and to carry on the Product
Business as now being conducted and (ii) enter into this Agreement and the
Ancillary Agreements to which it is a party, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery of this Agreement and the Ancillary
Agreements to which a Seller is a party and the consummation of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary organizational actions of such Seller. This Agreement and each
Ancillary Agreement to which it is a party (assuming the due authorization,
execution and delivery hereof and thereof by Buyer) constitute the valid and
legally binding obligation of each Seller, enforceable against such Seller in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or similar Laws of general application
affecting or relating to the enforcement of creditors’ rights generally, and
subject to equitable principles of general applicability, whether considered in
a proceeding at law or in equity (the “Enforceability Exceptions”).

 

(b)          Each Affiliate of a Seller entering into an Ancillary Agreement has
the requisite entity power and authority to perform its obligations under each
Ancillary Agreement to which it is a party and to consummate the transactions
contemplated thereby. The execution and delivery of the Ancillary Agreements to
which any Affiliate of a Seller is a party and the consummation of the
transactions contemplated thereby have been duly and validly authorized by all
necessary organizational actions of such Affiliate. Each Ancillary Agreement
(assuming the due authorization, execution and delivery thereof by each other
party thereto) constitutes the valid and legally binding obligation of such
Affiliate, enforceable against such Affiliate in accordance with its terms,
subject to the Enforceability Exceptions.

 

3.1.3      Non-Contravention. The execution, delivery and performance by each
Seller of this Agreement and each Ancillary Agreement to which it is a party and
the execution, delivery and performance by each Affiliate of a Seller of each
Ancillary Agreement to which such Affiliate is a party do not (a) violate the
certificate of formation or operating agreement or comparable organizational
documents of such Seller or such Affiliate, as applicable, (b) violate, in any
material respect, any Law applicable to such Seller or such Affiliate, as
applicable, the Product Business or the Purchased Assets or (c) in any material
respect, (i) violate, breach or constitute a default under or result in the
termination of any Contract to which such Seller or such Affiliate is a party or
to which any Purchased Asset is subject, or (ii) violate any Order to which such
Seller or any of its Affiliates is subject relating to the Product Business.

 

 18 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

3.1.4      No Broker. There is no broker, finder or financial advisor acting or
who has acted on behalf of a Seller or any of its Affiliates that is entitled to
receive any brokerage or finder’s or financial advisory fee from Buyer or any of
its Affiliates in connection with the transactions contemplated by this
Agreement.

 

3.1.5      No Litigation; Consents.

 

(a)          (i) There is no Litigation pending or, to Sellers’ Knowledge,
threatened in writing against either Seller or any of its Affiliates before any
Governmental Authority in respect of the Product Business or the Purchased
Assets, (ii) there is no Order to which a Seller or any of its Affiliates is
subject in respect of the Product Business or the Purchased Assets, or (iii)
Litigation that in any manner challenges or seeks to prevent, enjoin, alter, or
materially delay the transactions contemplated by this Agreement and the
Ancillary Agreements.

 

(b)          Except for (i) consents, permits or authorizations that if not
received, or declarations, filings or registrations that if not made, would not
reasonably be expected to be material to the Product Business or the Purchased
Assets, (ii) consents, permits, authorizations, declarations, filings or
registrations that have become applicable solely as a result of the specific
regulatory status of Buyer or its Affiliates, and (iii) the Sellers FDA Transfer
Letters, no notice to, filing with, permit of, authorization of, exemption by,
or consent of, any Governmental Authority is required for Sellers to consummate
the transactions contemplated hereby or by the Ancillary Agreements.

 

3.1.6      Title to Purchased Assets; Sufficiency.

 

(a)          The Sellers have, or their respective Affiliates have, good and
valid title to, or valid contract rights in, as applicable, the Purchased
Assets, free and clear of all Encumbrances other than Permitted Encumbrances.

 

(b)          Other than (i) Accounts Receivable, (ii) cash and other current
assets (including working capital items, employees engaged in the Product
Business, and assets related to such employees), (iii) Tax attributes and
goodwill associated with the Product Business, (iv) tangible
Manufacturing-related assets, including assets relating to the Manufacture of
the Products, (v) tangible assets, properties, rights and software not primarily
related to the Product Business and that may otherwise be commercially acquired
(such as tangible personal property, office space, furniture, office equipment
and information technology services), and (vi) information technology and other
assets, properties, rights and services made available or provided by a Seller
or its Affiliates under this Agreement, the Supply Agreements or the
Transitional Services Agreements, the Purchased Assets, the intellectual
property licensed to Buyer under this Agreement and the License Agreement and
the Supply Agreements, and the product to be supplied to Buyer under this
Agreement and the Supply Agreements constitute all assets necessary for the
conduct of the Product Business in all material respects as has been conducted
by Sellers and their respective Affiliates since January 1, 2017.

 

 19 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

3.1.7      Compliance with Law. Each Seller and its respective Affiliates, with
respect to the operation of the Product Business, are and during the past two
years have been in compliance in all material respects with all applicable Laws
in the Territory, including (a) any applicable Laws governing the approval,
Manufacture, sale, marketing, promotion, or distribution of drugs and the
purchase or prescription of or reimbursement for drugs by any Governmental
Authority, private health plan or other Person, and (b) the U.S. Foreign Corrupt
Practices Act of 1977 (15 U.S.C. §78 et seq.), the federal Anti-Kickback Statute
(42 U.S.C. § 1320a-7(b)) and the False Claims Act (42 U.S.C. § 3729 et seq.).
During the past two years, neither Seller nor any of its Affiliates has received
any written notices of any alleged violation of any Law with respect to the
Product Business, the Purchased Assets or the Assumed Liabilities.

 

3.1.8      Regulatory Matters.

 

(a)          Each Seller, or an Affiliate of such Seller, possesses, and is the
exclusive owner of, all Purchased Regulatory Approvals, which constitute all
Regulatory Approvals necessary for the operation of the Product Business as
currently conducted. The Purchased Regulatory Approvals are in full force and
effect, all Product fees, establishment fees and other fees invoiced or payable
to any Governmental Authority with respect to any Purchased Regulatory Approval
for the annual period commencing January 1, 2017 have been paid, including
branded drug fees. No proceeding is pending or, to Sellers’ Knowledge,
threatened in writing that could result in the revocation, cancellation or
suspension of any Purchased Regulatory Approval. Neither Seller nor any of its
Affiliates has received any written communication from any Governmental
Authority threatening to withdraw or suspend any Purchased Regulatory Approval.
Neither Seller nor any of its Affiliates is in material violation of the terms
of any Purchased Regulatory Approval. No right of reference has been granted to
any Third Party with respect to any Purchased Regulatory Approval.

 

(b)          During the past two years, there has not been any product recall or
market withdrawal or replacement conducted by or on behalf of a Seller
concerning the Products or, to Sellers’ Knowledge, any product recall, market
withdrawal or replacement conducted by or on behalf of any Third Party as a
result of any alleged defect in the Products in the Territory. Each Seller has
made available to Buyer copies of material complaints and notices of alleged
defect or adverse reaction with respect to the Products in the Territory that
have been received in writing by such Seller and its Affiliates during the past
two years.

 

(c)          During the past two years, the Products distributed and sold in the
Territory have been Manufactured in compliance in all material respects with
applicable Law, including cGMP, and applicable Regulatory Approvals. None of
Sellers, any Affiliate of Sellers or, to Sellers’ Knowledge, any Third Party
engaged by Sellers in connection with the Manufacture of the Products for
distribution and sale in the Territory has received in the past two years or is
subject to a Warning Letter (as defined in the Act) with respect to any facility
Manufacturing Product for distribution and sale in the Territory.

 

 20 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

(d)          The base period AMP set forth on Schedule 3.1.8(d) for each of the
Products has been calculated in accordance with all applicable Laws, and to
Sellers’ Knowledge, there are no facts or circumstances that would require a
restatement of the base period AMP for any Product.

 

3.1.9      Debarred Personnel. During the past two years, neither Seller, nor
any of its Affiliates or employees or, to Sellers’ Knowledge, any consultant who
has undertaken activities for or on behalf of the Product Business, has been
debarred or deemed subject to debarment pursuant to Section 306 of the Act nor,
to Sellers’ Knowledge, are any such Persons the subject of a conviction
described in such section.

 

3.1.10    Inventory. Schedule 3.1.10(a) sets forth a true and complete list of
all Closing Inventory, by SKU and with associated expiration dates, as of
December 22, 2017. Schedule 3.1.10(b), which shall be delivered by Sellers to
Buyer on or before January 2, 2018, sets forth a true and complete list of all
Closing Inventory, by SKU and with associated expiration dates, as of December
28, 2017. All Closing Inventory (a) is useable or saleable in the ordinary
course of the Product Business and (b) is not held on consignment. Since
December 1, 2017, none of Sellers nor any of their respective Affiliates has (x)
conducted sales of any Products in the Territory outside of the ordinary course
of business in any material respect, (y) shipped or sold any Products in the
Territory in quantities that were not materially consistent with demand and the
ordinary shipment and sales practices of the Product Business or (z) engaged in
“channel stuffing” of any Products in the Territory.

 

3.1.11    Product Distribution Practices. Since January 1, 2016, neither Seller
nor any of its Affiliates has (a) materially altered their activities and
practices with respect to inventory levels of the Products maintained at the
wholesale levels in the Territory, including their practices with respect to
samples of the Products, or (b) sold, transferred, or given any supplies or
samples of Products to any Third Party in or for use in the Territory except in
the ordinary course of business and in a manner that is consistent with past
practice. Since January 1, 2016, there has not been any material disruption in
the supply of the Products.

 

3.1.12    Intellectual Property.

 

(a)          With respect to the Product Business, there is no Litigation
pending or, to the Sellers’ Knowledge, threatened against a Seller or any of its
Affiliates: (i) alleging any infringement or misappropriation of any Third
Party’s intellectual property; or (ii) challenging such Seller’s ownership, or
the validity or enforceability, of any Licensed Trademarks or Licensed Patents
(each such term as defined in the License Agreement) and, to Sellers’ Knowledge,
no such Litigation is threatened in writing.

 

(b)          A Seller or one of its Affiliates has good and valid title to all
trademark registrations for the Licensed Trademarks in the Territory.

 

 21 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

(c)          To Sellers’ Knowledge, no Third Party is infringing any of the
Licensed Trademarks in the Territory.

 

(d)          To Sellers’ Knowledge, the operation of the Product Business, as
currently conducted, does not infringe any intellectual property rights of any
Third Party in the Territory.

 

(e)          Sellers and their respective Affiliates have the authority and
right to grant the rights of reference granted pursuant to Section 4.6.5 and the
licenses granted pursuant to the License Agreement.

 

(f)           None of the Licensed Trademarks or Licensed Patents are subject to
any Encumbrance, other than Permitted Encumbrances.

 

3.1.13    Product Liability. No Litigation related to product liability is
pending and no such Litigation has been threatened or filed against a Seller, in
each case relating to the Products.

 

3.1.14    Taxes. Each Seller has properly prepared and timely filed or will
timely file with the appropriate Taxing Authorities, all material Tax Returns
required to be filed by it for all taxable periods ending on or before the
Closing Date. Each Seller has paid or will pay all material Taxes that have
become due. There have been no material federal, state or local audits or
examinations by Taxing Authorities of a Seller with respect to the Purchased
Assets which have not been completed or are pending. None of the Purchased
Assets is currently classified as an interest in a partnership for U.S. federal
income Tax purposes. There are no Encumbrances for Taxes upon any of the
Purchased Assets, except for Permitted Encumbrances.

 

3.2        Representations and Warranties of Buyer. Buyer represents and
warrants to Sellers as follows:

 

3.2.1      Corporate Status. Buyer is a legal entity duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
organization or incorporation.

 

3.2.2      Authority.

 

Buyer has the requisite organizational power and authority to enter into this
Agreement and the Ancillary Agreements to which it is a party, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and Ancillary Agreements to which Buyer is a party and the consummation of the
transactions contemplated hereby and thereby have been duly and validly
authorized by the necessary organizational actions of Buyer. This Agreement and
each Ancillary Agreement to which Buyer is a party (assuming the due
authorization, execution and delivery hereof and thereof by Sellers) constitute
the valid and legally binding obligation of Buyer, enforceable against Buyer in
accordance with its terms, subject to the Enforceability Exceptions.

 

 22 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

3.2.3      Non-Contravention. The execution, delivery and performance by Buyer
of this Agreement and of each Ancillary Agreement to which it is a party and the
execution, delivery and performance by each Affiliate of Buyer of each Ancillary
Agreement to which such Affiliate is a party do not (a) violate the certificate
of incorporation or bylaws, or comparable organizational documents, of Buyer or
such Affiliate, as applicable, (b) violate, in any material respect, any Law or
other restriction of any Governmental Authority applicable to Buyer or such
Affiliate, as applicable, (c) in any material respect, (i) violate, breach or
constitute a default under or result in the termination of any Contract to which
Buyer or any of its Affiliates is a party, or (ii) violate any Order to which
Buyer or any of its Affiliates is subject relating to the Product Business.

 

3.2.4      No Broker. There is no broker, finder, financial advisor or other
Person acting or who has acted on behalf of Buyer or its Affiliates that is
entitled to receive any brokerage or finder’s or financial advisory fee from
Sellers or any of their respective Affiliates in connection with the
transactions contemplated by this Agreement.

 

3.2.5      No Litigation; Consents.

 

(a)          (i) To the knowledge of Buyer, there is no material Litigation
pending or threatened against Buyer or any of its Affiliates before any
Governmental Authority, and (ii) there is no material Order to which Buyer or
any of its Affiliates is subject.

 

(b)          Except for (i) consents, permits or authorizations that if not
received, or declarations, filings or registrations that if not made, would not
reasonably be expected to be material to the Product Business or the Purchased
Assets, and (ii) consents, permits, authorizations, declarations, filings or
registrations that have become applicable solely as a result of the specific
regulatory status of Sellers or their respective Affiliates, no notice to,
filing with, permit of, authorization of, exemption by, or consent of,
Governmental Authority or other Person is required for Buyer to consummate the
transactions contemplated hereby or by the Ancillary Agreements.

 

3.2.6      Debarred Personnel. Neither Buyer nor any of its Affiliates nor any
of Buyer’s or its Affiliates’ employees or consultants has been debarred or
deemed subject to debarment pursuant to Section 306 of the Act nor, to the
knowledge of Buyer, are any such Persons the subject of a conviction described
in such section.

 

3.2.7      Financial Capacity; Solvency.

 

(a)          Buyer has immediately available cash that is sufficient to enable
it to pay the full consideration payable hereunder and to make all other
payments required to be made by Buyer in connection with the transactions
contemplated hereby and by the Ancillary Agreements and to pay all related fees
and expenses of Buyer and its Affiliates as described herein and in the
Ancillary Agreements.

 

(b)          After giving effect to the transactions contemplated hereby,
including the payment of the Closing Payments and all other amounts required to
be paid by Buyer and its Affiliates in connection with the consummation of the
transactions contemplated hereby, including the payment of all related fees and
expenses, Buyer will not (i) be insolvent (because (A) Buyer’s financial
condition is such that the sum of its debts is greater than the fair value of
its assets, (B) the present fair saleable value of Buyer’s assets will be less
than the amount required to pay Buyer’s probable liability on its debts as they
become absolute and matured or (C) Buyer is unable to pay all of its debts as
and when they become due and payable), (ii) have unreasonably small capital with
which to engage in its business or (iii) have incurred or plan to incur debts
beyond its ability to pay as they become absolute and matured.

 

 23 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

3.2.8      Compliance with Applicable Law. Buyer is aware of applicable Laws
relating to marketing, distribution and sale of the Products in the Territory,
and can legally import, export, store, market, distribute and sell the Products
in the Territory immediately as of the Closing.

 

3.3         Exclusivity of Representations. Buyer acknowledges and agrees that,
except for the express representations and warranties contained in Section 3.1
or in any Ancillary Agreement, (a) Sellers have made no representation or
warranty whatsoever herein or otherwise related to the transactions contemplated
hereby and (b) Buyer has not relied on any representation or warranty, express
or implied, in connection with the transactions contemplated hereby. Without
limiting the generality of the foregoing, Buyer acknowledges and agrees that,
subject to the express representations and warranties of Sellers contained in
Section 3.1 and except as otherwise expressly provided in this Agreement or any
Ancillary Agreement, Buyer is acquiring the Purchased Assets on an “as is, where
is” basis without any express or implied warranties, either in fact or by
operation of law, by statute or otherwise, including any warranty as to quality,
the fitness for a particular purpose, merchantability, condition of the
Purchased Assets or as to any other matter. Buyer acknowledges that it has been
permitted full access to the books and records of the Product Business that it
has desired or requested to see and review, and that it has had a full
opportunity to meet with employees of Sellers and their respective Affiliates to
discuss the Product Business, the Products, the Purchased Assets and the Assumed
Liabilities. Buyer has received and may continue to receive from Sellers and
their respective Affiliates certain estimates, projections, plans, budgets and
other forecasts for the Product Business. Except as expressly set forth in any
representation or warranty in Section 3.1 and except for claims of fraud and
intentional misconduct, Buyer acknowledges and agrees that it and other Buyer
Indemnitees shall have no claim or right to indemnification pursuant to Article
5 (or otherwise) with respect to any information, documents, or materials
furnished to Buyer by Sellers or any of their respective Affiliates or any of
their respective officers, directors, employees, agents or advisors, including
any information, documents, or material made available to Buyer in any “data
room”, management presentation, or any other form in connection with the
transactions contemplated by this Agreement or any Ancillary Agreement. Buyer
acknowledges that these estimates, projections, forecasts, plans and budgets,
and the assumptions on which they are based, were prepared for specific purposes
and may vary significantly from each other. Further, Buyer acknowledges that
there are uncertainties inherent in attempting to make such estimates,
projections, forecasts, plans and budgets, that Buyer is taking full
responsibility for making its own evaluation of the adequacy and accuracy of all
estimates, projections, forecasts, plans and budgets so furnished to it
(including the reasonableness of the underlying assumptions) and that Buyer is
not relying on any estimates, projections, forecasts, plans or budgets made
available or otherwise furnished by Sellers or their respective Affiliates, and
Buyer shall not, and shall cause its Affiliates not to, hold any such Person
liable with respect thereto (whether in warranty, contract, tort (including
negligence or strict liability) or otherwise).

 

 24 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

ARTICLE 4
ADDITIONAL AGREEMENTS

 

4.1         Cooperation in Litigation and Investigations. Buyer and Sellers
shall reasonably cooperate with each other in the defense or prosecution of any
Litigation, examination or audit instituted prior to the Closing or that may be
instituted thereafter against or by either Party relating to or arising out of
the conduct of the Product Business or the Exploitation or Manufacture of the
Products prior to or after the Closing (other than Litigation between Buyer and
Sellers or their respective Affiliates arising out of the transactions
contemplated hereby or by the Ancillary Agreements and other than Litigation
which would not reasonably be expected to adversely affect the other Party). In
connection therewith, and except as set forth in any Ancillary Agreement, from
and after the Closing Date, each of Sellers and Buyer shall make available to
the other during normal business hours and upon reasonable prior written notice,
but without unreasonably disrupting its business, all records to the extent
relating to the Purchased Assets, the Assumed Liabilities or the Excluded
Liabilities held by it and reasonably necessary to permit the defense or
investigation of any such Litigation, examination or audit (other than
Litigation between Buyer and Sellers or their respective Affiliates arising out
of the transactions contemplated hereby or by the Ancillary Agreements, with
respect to which applicable rules of discovery shall apply and other than
Litigation which would not reasonably be expected to adversely affect the other
Party), and shall preserve and retain all such records for the length of time
contemplated by its standard record retention policies and schedules; provided,
that Buyer or Sellers, as applicable, shall not be required to make available
such documents if such disclosure could, in such Party’s reasonable discretion,
(a) violate applicable Law, (b) jeopardize any attorney/client privilege or
other established legal privilege or (c) disclose any trade secrets. Sellers and
Buyer shall cooperate in good faith to implement appropriate and mutually
agreeable measures to permit the cooperation in a manner to remove the basis for
the objection, including by arrangement of appropriate clean room procedures,
redaction or entry into a customary joint defense agreement with respect to any
information to be so provided. The Party requesting such cooperation shall pay
the reasonable out-of-pocket costs and expenses of providing such cooperation
(including legal fees and disbursements) incurred by the Party providing such
cooperation and by its officers, directors, employees and agents, and any
applicable Taxes in connection therewith.

 

4.2         Further Assurances.

 

4.2.1      Each of Sellers and Buyer shall, at any time or from time to time
after the Closing, at the request and expense of the other, execute and deliver
to the other all such instruments and documents or further assurances as the
other may reasonably request in order to (i) vest in Buyer all of Sellers’
right, title and interest in and to the Purchased Assets as contemplated hereby,
(ii) effectuate Buyer’s assumption of the Assumed Liabilities and (iii) grant to
each Party all rights contemplated herein to be granted to such Party under the
Ancillary Agreements; provided, however, that after the Closing, apart from such
foregoing customary further assurances, neither Sellers nor Buyer shall have any
other obligations except as specifically set forth and described herein or in
the Ancillary Agreements. Without limitation of the foregoing, except as
expressly set forth herein or in the Ancillary Agreements, neither Sellers nor
Buyer shall have any obligation to assist or otherwise participate in the
amendment or supplementation of the Purchased Regulatory Approvals or otherwise
to participate in any filings or other activities relating to the Purchased
Regulatory Approvals other than as necessary to effect the assignment thereof to
Buyer in connection with the Closing pursuant to this Agreement. In furtherance
hereof, the Sellers covenant and agree to deliver tangible copies of the
Purchased Product Records and the Purchased Regulatory Documents in accordance
with Section 4.6.3 to the extent electronic copies of such Purchased Product
Records and the Purchased Regulatory Documents have not been or will not be made
available to Buyer.

 

 25 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

4.2.2      To the extent that Sellers’ rights under any Purchased Asset may not
be assigned without the approval, consent or waiver of another Person and such
approval, consent or waiver has not been obtained prior to the Closing, this
Agreement shall not constitute an agreement to assign the same if an attempted
assignment would constitute a breach thereof or be unlawful. If any such
approval, consent or waiver shall not have been obtained prior to the Closing,
Sellers shall, (a) use their commercially reasonable efforts to obtain all
necessary approvals, consents and waivers to the assignment and transfer thereof
(the “Required Consents”), to the extent not obtained prior to Closing;
provided, that neither Sellers nor any of their respective Affiliates shall be
required to pay money to any Third Party, commence any Litigation or offer or
grant any accommodation (financial or otherwise) to any Third Party in
connection with such efforts; and (b) until any such approval, consent or waiver
is obtained and the related Purchased Asset is transferred and assigned to Buyer
or Buyer’s assignee, use its commercially reasonable efforts to provide to Buyer
substantially comparable benefits thereof and enforce, at the request of and for
the account of Buyer, any rights of Sellers arising under any such Purchased
Asset against any Person. To the extent that Buyer is provided with benefits of
any such Purchased Asset, Buyer shall perform the obligations of Sellers
thereunder.

 

4.2.3      Sellers shall provide written notice to Buyer no later than 10
Business Days following the AG Abandonment Date with respect to the Authorized
Generic Product, of the occurrence of such AG Abandonment Date. As soon as
practicable after delivery of such notice, with respect to the Authorized
Generic Product, or after the Atacand Generic Entry Date, with respect to any
Atacand Other Authorized or Owned Generic Product, as the case may be, Sellers
shall use reasonable efforts to convey to Buyer the Excluded Assets provided for
in clause (j) of the definition thereof, which shall thereafter be deemed
Purchased Assets.

 

4.3         Publicity. No public announcement related to this Agreement or the
transactions contemplated herein will be issued without the joint approval of
Sellers and Buyer, which approval shall not be unreasonably withheld,
conditioned or delayed, except in any public disclosure which either Sellers or
Buyer, in its good faith judgment, believes is required by applicable Law or by
any stock exchange on which its securities or those of its Affiliates are
listed. If either Party, in its good faith judgment, believes such disclosure is
required, such Party shall use its commercially reasonable efforts to consult
with the other Party and its Representatives, and to consider in good faith any
revisions proposed by the other Party or its Representatives, as applicable,
prior to making (or prior to any of its Affiliates making) such disclosure, and
shall limit such disclosure to only that information which is legally required
to be disclosed.

 

 26 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

4.4        Confidentiality.

 

4.4.1      From and after the Closing, all Confidential Information provided by
one Party (or its Representatives or Affiliates) (collectively, the “Disclosing
Party”) to another Party (or such Party’s Representatives or Affiliates)
(collectively, the “Receiving Party”) shall be subject to and treated in
accordance with the terms of this Section 4.4. As used in this Section 4.4,
“Confidential Information” means (a) all information disclosed to the Receiving
Party by the Disclosing Party in connection with this Agreement or any Ancillary
Agreement (other than the License Agreement, the Supply Agreements and the
Transitional Services Agreement, which are subject to the confidentiality and
non-use obligations contained therein), including all information with respect
to the Disclosing Party’s licensors, licensees or Affiliates, (b) all
information disclosed to the Receiving Party by the Disclosing Party under the
Confidentiality Agreement, (c) the terms of this Agreement and (d) all
memoranda, notes, analyses, compilations, studies and other materials prepared
by or for the Receiving Party to the extent containing or reflecting the
information in the preceding clause (a) or (b); provided that the terms of this
Agreement shall be deemed to be both Buyer Confidential Information and Seller
Confidential Information (provided, however, that notwithstanding anything to
the contrary, in addition to the other disclosure rights set forth herein,
either Party may disclose the terms of this Agreement, subject to
confidentiality and non-use obligations at least as restrictive as those set
forth in this Section 4.4, to any existing or bona fide prospective investors,
other bona fide financing sources or acquirers of such Party (including, in the
case of Buyer, prospective acquirers of the rights to the Products) and each of
their respective advisors (each, a “Permitted Financing Recipient”)).
Notwithstanding the foregoing, Confidential Information shall not include
information that, in each case as demonstrated by competent written
documentation:

 

(i)          was already known to the Receiving Party other than under an
obligation of confidentiality, at the time of disclosure by the Disclosing
Party;

 

(ii)         was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the Receiving Party;

 

(iii)        became generally available to the public or otherwise part of the
public domain after its disclosure to the Receiving Party other than through any
act or omission of the Receiving Party in breach of this Agreement or the
Confidentiality Agreement;

 

(iv)         is subsequently disclosed to the Receiving Party by a Third Party
without obligations of confidentiality with respect thereto; or

 

(v)          is subsequently independently discovered or developed by the
Receiving Party without the aid, application or use of Confidential Information;

 

provided, that none of the foregoing exceptions shall apply to the Purchased
Assets, which shall, for all purposes, be deemed to be Buyer Confidential
Information, as provided below.

 

4.4.2      The Confidentiality Agreement shall expire and be of no further force
and effect upon the Closing solely with respect to the Confidential Information
(but in no other respect); provided, however, such expiration of the
Confidentiality Agreement shall in no way prejudice or adversely affect a
Seller’s or its Affiliates’ ability after the Closing to seek damages, or any
other remedy available to such Seller or its Affiliates, with respect to a
violation by Buyer (or its Affiliates or Representatives) of the Confidentiality
Agreement relating to Confidential Information (as defined therein) prior to the
Closing.

 

 27 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

4.4.3      From and after the Closing, all Confidential Information obtained by
Sellers (or their respective Affiliates or Representatives) from Buyer (or its
Affiliates or Representatives) and all Confidential Information to the extent
relating to the Product Business, the Purchased Assets and the Assumed
Liabilities, including the Licensed Packaging Know-How and the Licensed
Manufacturing Know-How (the “Buyer Confidential Information”) shall be deemed to
be Confidential Information disclosed by Buyer to Sellers or their respective
Affiliates or Representatives for purposes of this Section 4.4 (and shall not be
subject to Section 4.4.1) and, during the period from the Closing through the
[***] anniversary of the date of the termination or expiration of the [***]
Agreement (the “Confidentiality Period”), shall be used by Sellers or their
respective Affiliates or Representatives solely as required to (a) perform their
respective obligations or exercise or enforce their respective rights and
remedies under this Agreement or any Ancillary Agreement, (b) undertake
Manufacturing activities in support of Buyer’s operations, (c) conduct the
Seller Business (including with respect to obligations owed to licensees,
sublicensees and distributors) to the extent not prohibited by this Agreement
and the Ancillary Agreements, (d) comply with applicable Law or its or its
Affiliates’ respective regulatory, stock exchange, Tax or financing reporting
requirements or (e) in connection with the assignment or potential assignment,
in whole or in part, of its rights to receive payments under the License
Agreement to any Third Party (each of (a) through (e), a “Seller Permitted
Purpose”), and for no other purpose. During the Confidentiality Period, each
Seller shall (i) not disclose, or permit the disclosure of, any of the Buyer
Confidential Information to any Person except those Persons to whom such
disclosure is necessary in connection with any Seller Permitted Purpose and who
are advised of the confidential nature of the Confidential Information and
directed to comply with the confidentiality and non-use obligations under this
Section 4.4; and (ii) treat, and will cause its respective Affiliates and the
Representatives of such Seller or any of its Affiliates to treat, the Buyer
Confidential Information as confidential, using the same degree of care as a
Seller normally employs to safeguard its own confidential information from
unauthorized use or disclosure, but in no event less than a reasonable degree of
care. Sellers shall be responsible for any use or disclosure of Buyer
Confidential Information by any of Sellers’ respective Affiliates,
Representatives or Permitted Financing Recipients that would breach this Section
4.4 if such Affiliate, Representative or Permitted Financing Recipient was a
party hereto.

 

 28 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

4.4.4      During the Confidentiality Period, all Confidential Information
obtained by Buyer (or its Affiliates or Representatives) from Sellers (or their
respective Affiliates or Representatives) other than the Buyer Confidential
Information (the “Seller Confidential Information”) shall be used by Buyer
solely as required to (a) perform its obligations or exercise or enforce its
rights and remedies under this Agreement or any Ancillary Agreement, (b) conduct
the Product Business, (c) comply with applicable Law or its or its Affiliates’
respective regulatory, stock exchange, Tax or financing reporting requirements
or (d) in connection with the sale or other disposition of any portion of the
Product Business or the Purchased Assets, so long as any potential buyers are
bound by confidentiality agreements covering such Seller Confidential
Information that are comparably restrictive to those included in this Agreement
(each of (a) through (d), a “Buyer Permitted Purpose”), and for no other
purpose. During the Confidentiality Period, Buyer shall (i) not disclose, or
permit the disclosure of, any of Seller Confidential Information to any Person
except those Persons to whom such disclosure is necessary in connection with a
Buyer Permitted Purpose to the extent such Persons are advised of the
confidential nature of the Confidential Information and directed to comply with
the confidentiality and non-use obligations under this Section 4.4; and (ii)
treat, and will cause its Affiliates and the Representatives of Buyer or any of
its Affiliates to treat, Seller Confidential Information as confidential, using
the same degree of care as Buyer normally employs to safeguard its own
confidential information from unauthorized use or disclosure, but in no event
less than a reasonable degree of care. Buyer shall be responsible for any use or
disclosure of Seller Confidential Information by any of Buyer’s Affiliates,
Representatives or Permitted Financing Recipients that would breach this Section
4.4 if such Affiliate, Representative or Permitted Financing Recipient was a
party hereto.

 

4.4.5      In the event either Party is requested pursuant to, or required by,
applicable Law to disclose any of the other Party’s Confidential Information
(i.e., Seller Confidential Information or Buyer Confidential Information, as
applicable), it will, to the extent permitted by Law, notify the other Party in
writing in a timely manner so that such Party may seek a protective order or
other appropriate remedy or, in such Party’s sole discretion, waive compliance
with the confidentiality provisions of this Agreement. Each Party will cooperate
in all reasonable respects in connection with any reasonable actions to be taken
for the foregoing purpose. In any event, the Party requested or required to
disclose such Confidential Information may furnish it as requested or required
pursuant to applicable Law (subject to any such protective order or other
appropriate remedy) without liability hereunder, provided that such Party
furnishes only that portion of the Confidential Information which such Party is
advised by an opinion of its counsel is legally required, and such Party
exercises commercially reasonable efforts to obtain reliable assurances that
confidential treatment will be accorded such Confidential Information.

 

4.4.6      Nothing in this Section 4.4 shall be construed as preventing or in
any way inhibiting either Party from complying with applicable Law governing
activities and obligations undertaken pursuant to this Agreement or any
Ancillary Agreement in any manner which it reasonably deems appropriate.

 

4.5        Regulatory Transfers. Buyer and Sellers shall file the Buyer FDA
Transfer Letters and the Sellers FDA Transfer Letters, respectively, with FDA on
the date reasonably determined by Sellers that is no later than January 30,
2018. Except to the extent provided otherwise in the Transitional Services
Agreement, transfer of title to the Purchased Regulatory Approvals shall be
effective as of the Closing. Except to the extent provided otherwise in the
Transitional Services Agreement, promptly after the Closing and in any event
within 120 calendar days after the Closing, provided that Buyer transfers the
relevant delegation of authority to Sellers prior to such time, Sellers and
Buyer shall make all appropriate filings and submissions with Governmental
Authorities, including the Centers for Medicare & Medicaid Services, the
Veteran’s Administration and the FDA to transfer all regulatory responsibilities
in respect of the Products, if any (excluding all retained Liabilities and
except as contemplated by Section 4.6 and the Transitional Services Agreement).

 

 29 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

4.6        Regulatory Responsibilities.

 

4.6.1      NDCs. Buyer shall (a) use commercially reasonable efforts to obtain
its own NDCs for the Products no later than 180 days after the Closing Date and
(b) have in place all resources such that sales of the Products in the Territory
can be accomplished under the NDCs of Buyer, as provided in the Transitional
Services Agreement. Following the Closing Date, except as otherwise provided in
the Transitional Services Agreement, neither Seller nor any of their respective
Affiliates shall distribute or sell any Product in the Territory labeled with
such Seller’s NDCs.

 

4.6.2      Certificate of Pharmaceutical Product. From and after the Closing
Date, if a legalized Certificate of Pharmaceutical Product (“CPP”) is required
in connection with any Regulatory Approval for Arimidex in any country in the
Seller Territory, upon Seller’s reasonable request, Buyer shall use commercially
reasonable efforts to assist Sellers, at Sellers’ sole expense, in obtaining
such CPP. Seller shall provide Buyer with reasonable advance notice of the need
for any such CPP and such notice shall contain sufficient information and
instructions as to minimize the impact on Buyer’s normal business activities.
Upon Seller’s request for any CPP, the Parties shall use commercially reasonable
efforts to agree upon the process cost and timelines with respect thereto.
Seller shall reimburse Buyer for all documented out-of-pocket costs and expenses
incurred in connection with processing or otherwise assisting Seller in
obtaining any requested CPP. Seller shall reimburse Buyer for such costs and
expenses within 45 days after receipt of an invoice and reasonable supporting
documentation with respect to such costs.

 

4.6.3      Post-Closing Regulatory Matters. As promptly as practicable but no
later than thirty (30) days following Closing, Buyer and Sellers shall agree on
a detailed timeline and methodology plan that shall set forth the process for
the physical delivery of the Purchased Information, the Purchased Product
Records, the Purchased Regulatory Approvals and the Purchased Regulatory
Documentation and the timeframes within which such delivery will take place;
provided such timeline shall provide that electronic copies of the Purchased
Product Records and Purchased Regulatory Approvals will be delivered no later
than 120 days following the Closing Date.

 

4.6.4      Other Regulatory Responsibilities.

 

(a)          From and after the date the Parties have filed the Buyer FDA
Transfer Letters and the Sellers FDA Transfer Letters (the “NDA Transfer Date”),
Buyer shall have the sole right and responsibility for (and shall bear the cost
of) preparing, obtaining and maintaining all Regulatory Approvals, and for
conducting communications with Governmental Authorities of competent
jurisdiction, for the Products in the Territory. Without limitation of the
foregoing, promptly following the Closing, but in any event within such periods
required by applicable Law, Buyer shall obtain, with respect to the Territory,
such Regulatory Approvals as are necessary for Buyer’s own Product labeling and
shall comply with such Regulatory Approvals upon receipt thereof. Prior to the
NDA Transfer Date, Sellers shall (at Buyer’s cost and expense) comply with
Buyer’s reasonable directions with respect to the Regulatory Approvals for the
Products in the Territory; provided that it no event shall Sellers be obligated
to take any action or refrain from taking any action that is inconsistent with
Sellers’ respective internal compliance policies or that Sellers reasonably
believe would violate applicable Law.

 

 30 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

(b)          Except as set forth in the Transitional Services Agreement, from
the applicable NDA Transfer Date, Buyer shall have the exclusive responsibility
for maintenance of the Product NDAs and the conduct of all regulatory actions
with respect to, and communications and filings with and submissions to, FDA
with respect to the Product NDAs, including making all filings with FDA required
for any specification or Manufacturing change, as well as reporting of Adverse
Events. Sellers shall provide Buyer with such information as Buyer reasonably
requests to enable Buyer to obtain and maintain the Regulatory Approvals for the
Products or as may be requested by Governmental Authorities from time to time
and that is in possession or Control of Sellers, including information about the
Authorized Generic Product that Sellers obtain in connection with performance of
the AG Agreement. Any such requests by Buyer shall be made in writing and at
least 10 Business Days in advance, unless a shorter time period is required to
satisfy applicable regulatory requirements or the request of a Governmental
Authority.

 

(c)          Without limitation of Section 4.1, each Party shall immediately
notify the other Party of any information received regarding any threatened or
pending Litigation by FDA or other Governmental Authority which may affect the
Products or the Exploitation of the Products and, upon receipt of any such
information, the Parties shall consult with each other in good faith unless
otherwise prohibited by Law and use commercially reasonable efforts to arrive at
a mutually acceptable procedure for taking appropriate action; provided,
however, that nothing set forth in this sentence shall be construed as
restricting the right of either Party to make a timely report of such matter to
any Governmental Authority or take other action that it deems appropriate under
or required by applicable Law.

 

(d)          Effective from and after the Closing, except as required by
applicable Law or in order to effect (i) the transfer of a Regulatory Approval,
(ii) renewal of a Regulatory Approval or (ii) any term of this Agreement or the
Ancillary Agreements, Buyer shall not, without the prior written consent of
Sellers, not to be unreasonably withheld, conditioned or delayed, make any
alterations to the Specifications (as defined in the Supply Agreements) of any
Product to the extent that such alterations would, individually or in the
aggregate, necessitate the filing of variations to Regulatory Approvals outside
of the Territory that are material to a Seller.

 

 31 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

4.6.5      Right of Reference. Effective from and after the Closing, Buyer
hereby grants to Sellers, on behalf of itself and its Affiliates, licensees,
sublicensees, licensors and distributors, a perpetual, irrevocable, worldwide,
exclusive, royalty-free and non-transferable license and right of reference
(with a right to grant sublicenses and further rights of reference) to the Buyer
Regulatory Documentation and Purchased Regulatory Documentation, as may be
necessary to (a) exercise Sellers’ and their respective Affiliates’ respective
rights and perform its or their respective obligations under this Agreement or
any Ancillary Agreement and (b) conduct the Seller Business to the extent not
prohibited by this Agreement and the Ancillary Agreements. As soon as reasonably
practicable following a Seller’s request therefor and at Sellers’ sole cost and
expense, Buyer shall (i) provide to such Seller copies of the Buyer Regulatory
Documentation or Purchased Regulatory Documentation as shall be reasonably
requested by such Seller solely for purposes of (A) exercising such Seller’s or
its Affiliates’ respective rights or performing its or their respective
obligations under this Agreement or any Ancillary Agreement or (B) conducting
the Seller Business to the extent not prohibited by this Agreement and the
Ancillary Agreements; and (ii) provide to such Seller and to any Governmental
Authority specified by such Seller a letter, in the form reasonably requested by
such Seller, acknowledging that such Seller and its Affiliates have the rights
of reference to the Buyer Regulatory Documentation and Purchased Regulatory
Documentation granted pursuant to Section 2.1.1 and this Section 4.6.5.

 

4.6.6      NDA. Following the NDA Transfer Date and until the expiration of the
Term (as such term is defined in the License Agreement), Buyer shall not abandon
or withdraw the Product NDAs without the prior written consent of Sellers, such
consent not to be unreasonably conditioned, withheld or delayed, if a Seller is
then (x) Exploiting the Products (or any pharmaceutical product containing the
same active ingredient as the Products) in the Seller Territory or, (y)
Exploiting (i) until the AG Abandonment Date, the Authorized Generic Product, or
(ii) until the Atacand Generic Entry Date, any Atacand Other Authorized or Owned
Generic Product, and such abandonment or withdrawal would adversely affect such
Seller’s ability to (a) Exploit the Products (or any pharmaceutical product
containing the same active ingredient as the Products) in the Seller Territory
or (b) Exploit (i) until the AG Abandonment Date, the Authorized Generic
Product, or (ii) until the Atacand Generic Entry Date, any Atacand Other
Authorized or Owned Generic Product. If Buyer intends to abandon or withdraw NDA
# 20-838 (to the extent related to the Authorized Generic Product) and Sweden
Seller is then Exploiting the Authorized Generic Product, then Buyer shall, and
shall cause its Affiliates instead to execute and deliver to Sweden Seller, at
Sweden Seller’s sole cost and expense, all such instruments and documents and
further assurances and take such other actions as Sweden Seller may reasonably
request in order to vest in Sweden Seller or its Affiliate all of Buyer’s right,
title and interest in and to NDA # 20-838 (to the extent related to (i) until
the AG Abandonment Date, the Authorized Generic Product, or (ii) until the
Atacand Generic Entry Date, any Atacand Other Authorized or Owned Generic
Product) to enable Sweden Seller to continue to Exploit (i) until the AG
Abandonment Date, the Authorized Generic Product, and (ii) until the Atacand
Generic Entry Date, any Atacand Other Authorized or Owned Generic Product.

 

4.6.7      No Clinical Trials. Without the prior written consent of Sellers, not
to be unreasonably withheld, conditioned or delayed, Buyer shall not, and shall
cause its Affiliates not to, conduct, or sponsor or cause to be conducted or
sponsored, any clinical trial with respect to the Products or the active
pharmaceutical ingredient of the Products, whether alone or in combination with
any other active pharmaceutical ingredient; provided, however, Buyer and its
Affiliates may conduct or sponsor, or cause to be conducted or sponsored, any
clinical trial with respect to the Products solely to support the filing and
approval of additional Regulatory Approvals for the Products (but not the
Products in combination with any other product or active pharmaceutical
ingredient) in the Territory after the Closing Date (such clinical trial
sponsored or conducted by or on behalf of Buyer or its Affiliates, a “Clinical
Trial”). Buyer, on behalf of itself and its Affiliates, hereby grants to each
Seller, on behalf of itself and its Affiliates, licensees, sublicensees,
licensors and distributors, a perpetual, irrevocable, worldwide, non-exclusive,
royalty-free and non-transferable license and right of reference (with a right
to grant sublicenses and further rights of reference) and use to all results and
data (including drug safety data) generated in or arising from any Clinical
Trial solely for use and Exploitation outside of the Territory and (i) until the
AG Abandonment Date, for Exploitation in the Territory of the Authorized Generic
Product and (ii) until the Atacand Generic Entry Date, for Exploitation in the
Territory of any Atacand Other Authorized or Owned Generic Product.

 

 32 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

4.7         Pharmacovigilance and Other Obligations.

 

4.7.1      Pharmacovigilance Agreement.

 

(a)          Sellers and Buyer shall enter into the Pharmacovigilance Agreement
as soon as reasonably practicable after, and in any event no later than 90 days
after, the Closing Date, outlining their respective responsibilities with
respect to the exchange of safety information and the performance of
pharmacovigilance activities for each of the Products.

 

(b)          Except to the extent provided otherwise in the Transitional
Services Agreement, pending execution and delivery of the Pharmacovigilance
Agreement, and unless otherwise agreed in writing, Buyer shall notify Sellers of
any Adverse Events or special situations (including, but not limited to, reports
of exposure during pregnancy or breastfeeding; overdose, abuse and misuse;
off-label use, mediation errors; lack of therapeutic effect, occupational
exposure, unexpected therapeutic or clinical benefit and infectious agents)
associated with the Products in the Territory within one (1) calendar day after
the first receipt of such information. Such notice shall be provided to [***],
as applicable unless another method of notice is agreed in writing by the Buyer
and Sellers.

 

(c)          If a case is received during a period of two or less non-Business
Days, the case will be forwarded on the next Business Day. In the event the
Parties are aware that a case may be received during a period of three or more
consecutive non-Business days, the Parties must put in place procedures to
ensure that they continue to forward all Adverse Events in accordance with the
provisions of this Agreement in order to ensure the safety of patients. The
Parties shall cooperate to investigate and follow-up any reports of Adverse
Events or other safety-relevant information associated with the Products. Each
Party shall confirm receipt of notice of an Adverse Event to the other Party by
email within two (2) Business Days. If such confirmation of receipt is not
received within such time, the Party reporting the Adverse Event shall follow up
by email to verify the case has been received.

 

(d)          Notwithstanding Section 4.7.1(a), upon a Seller’s request at any
time after the Closing Date, Buyer shall (i) within 30 days of such request,
enter into a pharmacovigilance side letter with a Third Party designated by such
Seller, and (ii) within 120 days of such request, enter directly with such Third
Party into the Pharmacovigilance Agreement, in the form and substance acceptable
to such Seller and Buyer, including the terms outlining the parties’ respective
responsibilities with respect to the exchange of safety information and the
performance of pharmacovigilance activities for each of the Products,
notification of the parties thereof of any Adverse Events or special situations
referred to in Section 4.7.1(b) associated with the Products in the Territory,
and cooperation to comply with applicable Laws. Buyer shall provide Sellers with
reasonably detailed reports confirming that the parties under the
Pharmacovigilance Agreement executed between Buyer and a Third Party are in
compliance in all material respects with the terms thereof no less frequently
than monthly.

 

 33 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

(e)          Buyer acknowledges that for the purposes of pharmacovigilance
reporting Sellers may share amongst their respective Affiliates and/or any
Persons to whom or they have assigned or granted any rights in respect of the
Products any of the following:

 

(i)           information which Buyer or its Affiliates share with Sellers or
their respective Affiliates in accordance with Section 4.7.1(a), (b) or (c); or

 

(ii)          information which Buyer or its Affiliates share with Sellers or
their respective Affiliates, or which Sellers or their respective Affiliates
learn in connection with the performance of this Agreement and the Ancillary
Agreements, in respect of any actual or alleged defect in any Product, any
injury alleged to have occurred as a result of the use or application of any
Product, and/or any circumstances that may give rise to a Liability in respect
of any Product, a Product recall or market withdrawal or any regulatory action
that reasonably would be expected to adversely affect the commercialization or
Manufacture of the Products.

 

4.7.2      Other Obligations.

 

(a)          Medical Inquiries. Except to the extent otherwise provided in this
Agreement or any Ancillary Agreement, from and after the NDA Transfer Date,
Buyer (i) shall be responsible for handling and responding to all medical
inquiries related to the Products used, marketed, distributed or sold in the
Territory, and (ii) shall be responsible for all correspondence and
communication with physicians and other health care professionals in the
Territory relating to the Products. Except to the extent otherwise provided in
this Agreement or any Ancillary Agreement, from and after the NDA Transfer Date,
the Sellers shall notify the Buyer of any incoming medical inquiry associated
with the Products in the Territory within one (1) calendar day after the first
receipt of such information. In the case of incoming questions by telephone, the
call shall be transferred to the Buyer at [***] or if received in any other
format, they shall be reported to [***].

 

(b)          Other Inquiries. Except to the extent otherwise provided in this
Agreement or any Ancillary Agreement, from and after the NDA Transfer Date,
Buyer (i) shall be responsible for handling and responding to all customer
complaints and other non-medical inquiries related to the Products used,
marketed, distributed or sold in the Territory, and (ii) shall be responsible
for all correspondence and communication with customers or patients in the
Territory relating to the Products. Except to the extent otherwise provided in
this Agreement or any Ancillary Agreement, from and after the NDA Transfer Date,
the Sellers shall notify the Buyer of any customer inquiry, product complaint or
other non-medical inquiry associated with the Products in the Territory within
one (1) calendar day after the first receipt of such information. In the case of
incoming questions by telephone, the call shall be transferred to the Buyer at
[***] ext. [***] or if received in any other format, they shall be reported to
[***].

 

 34 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

(c)          Product Liability Claims. From and after the Closing Date, as soon
as it becomes aware, each Party shall give the other Party prompt written notice
of any defect or alleged defect in a Product, any injury alleged to have
occurred as a result of the use or application of a Product, and any
circumstances that may give rise to Litigation relating to a Product, recall or
market withdrawal of a Product or regulatory action that reasonably would be
expected to adversely affect the Exploitation of a Product, specifying, to the
extent the Party has such information, the time, place and circumstances thereof
and the names and addresses of the Persons involved. Each Party also shall
furnish promptly to the other Party copies of all documents received in respect
of any Litigation arising out of such alleged defect, injury or regulatory
action; provided, that neither Party shall be required to furnish such documents
if such disclosure could, in such Party’s reasonable discretion, (i) violate
applicable Law, (ii) jeopardize any attorney/client privilege or other
established legal privilege, or (iii) disclose any trade secrets.

 

4.8        Commercialization. Except to the extent otherwise provided in the
Transitional Services Agreement or License Agreement, from and after the Closing
Date, (a) Buyer, at its own cost and expense, shall be responsible for the
Exploitation of the Products in the Territory and shall independently determine
and set prices for the Products in the Territory, including the selling price,
volume discounts, rebates and similar matters; provided, that Buyer shall not
increase prices for a Product from the price in effect on the Closing Date until
such time as such Product is no longer being sold or distributed by or on behalf
of Buyer or any of its Affiliates (including under the Transitional Services
Agreement or by any Third Party wholesaler or distributor) that includes an NDC
of a Seller or its Affiliates on the Product labeling; (b) Buyer shall be
responsible, at its own cost and expense, for all marketing, advertising and
promotional materials related to the Product in the Territory; and (c) Buyer or
its Affiliates shall be responsible for receiving and processing all orders,
undertaking all invoicing, collection and receivables, and providing all
customer service related to the sale of the Product in each case in the
Territory.

 

4.9        Certain Tax Matters.

 

4.9.1      Withholding Taxes. The amounts payable by one Party (the “Payer”) to
another Party (the “Payee”) pursuant to this Agreement (“Payments”) shall not be
reduced on account of any Taxes unless required by applicable Law. The Payee
alone shall be responsible for paying any and all Taxes (other than withholding
Taxes required to be paid by the Payer) levied on account of, or measured in
whole or in part by reference to, any Payments it receives. The Payer shall
deduct or withhold from the Payments any Taxes that it is required by applicable
Law to deduct or withhold, and all such amounts deducted and withheld shall be
treated for all purposes of this Agreement as having been paid to Payee.
Notwithstanding the foregoing, if the Payee is entitled under any applicable Tax
treaty to a reduction of rate of, or the elimination of, or recovery of,
applicable withholding Tax, it shall timely deliver to the Payer or the
appropriate Taxing Authority (with the assistance of the Payer to the extent
that this is reasonably required and is expressly requested in writing) the
prescribed forms necessary to reduce the applicable rate of withholding or to
relieve the Payer of its obligation to withhold Tax, and the Payer shall apply
the reduced rate of withholding, or dispense with the withholding, as the case
may be, to the extent it complies with the applicable Tax treaty. If, in
accordance with the foregoing, the Payer withholds any amount, it shall make
timely payment to the proper Taxing Authority of the withheld amount, and send
to the Payee proof of such payment as soon as reasonably practicable.

 

 35 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

4.9.2      Transfer Taxes and Apportioned Obligations.

 

(a)         All amounts payable hereunder or under any Ancillary Agreement are
exclusive of all recordation, transfer, documentary, stamp, conveyance or other
similar Taxes imposed or levied by reason of, in connection with or attributable
to this Agreement and the Ancillary Agreements or the transactions contemplated
hereby and thereby (collectively, “Transfer Taxes”) (for the avoidance of doubt,
value added Taxes, goods and services Taxes and other similar Taxes are not
Transfer Taxes). Buyer and Sellers shall be equally responsible for the payment
of all Transfer Taxes to a U.S. Taxing Authority and Seller shall be responsible
and pay all Transfer Taxes payable to a non-U.S. Taxing Authority, and each such
Party shall pay all amounts due and owing in respect of any Transfer Taxes,
these amounts in addition to the sums otherwise payable, at the rate in force at
the due time for payment or such other time as is stipulated under applicable
Law. Buyer and Sellers shall cooperate in the filing of any returns with respect
to Transfer Taxes, including by promptly supplying any information in their
respective possession that is reasonably necessary to complete such returns.

 

(b)         All personal property and similar ad valorem obligations levied with
respect to the Purchased Assets (other than arising as a result of this
Agreement) for a Straddle Period (collectively, the “Apportioned Obligations”)
shall be apportioned between Sellers and Buyer based on the number of days of
such Straddle Period ending on the day prior to the Closing Date (such portion
of such Straddle Period, the “Pre-Closing Tax Period”) and the number of days of
such Straddle Period on and after the Closing Date (such portion of such
Straddle Period, the “Post-Closing Tax Period”). Sellers shall be liable for the
proportionate amount of such Apportioned Obligations that is attributable to the
Pre-Closing Tax Period, and Buyer shall be liable for the proportionate amount
of such Apportioned Obligations that is attributable to the Post-Closing Tax
Period.

 

(c)         Apportioned Obligations and Transfer Taxes shall be timely paid, and
all applicable filings, reports and returns shall be filed, as provided by
applicable Law. The paying Party shall be entitled to reimbursement from the
non-paying Party in accordance with Section 4.9.2(a) or Section 4.9.2(b), as the
case may be. Upon payment of any such Apportioned Obligation or Transfer Tax,
the paying Party shall present a statement to the non-paying Party setting forth
the amount of reimbursement to which the paying Party is entitled under
Section 4.9.2(a) or Section 4.9.2(b), as the case may be, together with such
supporting evidence as is reasonably necessary to calculate the amount to be
reimbursed. The non-paying Party shall make such reimbursement promptly but in
no event later than 10 days after the presentation of such statement.

 

4.9.3      Cooperation and Exchange of Information. Each of Sellers and Buyer
shall (a) provide the other with such assistance as may reasonably be requested
by the other (subject to reimbursement of reasonable out-of-pocket expenses) in
connection with the preparation of any Tax Return, audit or other examination by
any Taxing Authority or judicial or administrative proceeding relating to
Liability for Taxes in connection with the Product Business or the Purchased
Assets, (b) retain and provide the other with any records or other information
that may be relevant to such Tax Return, audit or examination, proceeding or
determination and (c) inform the other of any final determination of any such
audit or examination, proceeding or determination that affects any amount
required to be shown on any Tax Return of the other for any period.

 

 36 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

4.9.4      Indirect Taxes. Notwithstanding anything to the contrary contained in
this Section 4.9 or elsewhere in this Agreement, the following shall apply with
respect to Indirect Taxes. All Payments are stated exclusive of Indirect Taxes.
If any Indirect Taxes are chargeable in respect of any Payments, Buyer shall pay
such Indirect Taxes at the applicable rate in respect of any such Payments
following the receipt, where applicable, of an Indirect Taxes invoice issued in
the appropriate form by the applicable Seller in respect of those Payments, such
Indirect Taxes to be payable on the due date of the payment of the Payments to
which such Indirect Taxes relate or at the time such Indirect Taxes are required
to be collected by such Seller, in the case of payment of any such Indirect
Taxes to such Seller. The Parties shall issue invoices for all Payments under
this Agreement consistent with Indirect Tax requirements, and to the extent any
invoice is not initially issued in an appropriate form, Buyer shall promptly
inform the applicable Seller and shall cooperate with such Seller to provide
such information or assistance as may be necessary to enable the issuance of
such invoice consistent with Indirect Tax requirements.

 

4.9.5      Survival of Covenants. The covenants contained in this Section 4.9
shall survive until 45 days after the expiration of the applicable statute of
limitations (including extensions thereof).

 

4.10      Wrong Pockets; Correspondence.

 

4.10.1    Assets. If either Buyer or Sellers becomes aware that any of the
Purchased Assets has not been transferred to Buyer or that any of the Excluded
Assets has been transferred to Buyer, it shall promptly notify the other Party
in writing and the Parties shall, as soon as reasonably practicable, ensure that
such property is transferred, and with any necessary prior Third Party consent
or approval, to (a) Buyer, in the case of any Purchased Asset which was not
transferred to Buyer at the Closing; or (b) Sellers, in the case of any Excluded
Asset which was transferred to Buyer at the Closing.

 

4.10.2    Payments. If, on or after the Closing Date, either Party shall receive
any payments or other funds due to the other pursuant to the terms of this
Agreement or any Ancillary Agreement, then the Party receiving such funds shall,
within 30 days after receipt of such funds, forward such funds to the proper
Party. The Parties acknowledge and agree there is no right of offset regarding
such payments and a Party may not withhold funds received from Third Parties for
the account of the other Party in the event there is a dispute regarding any
other issue under this Agreement or any of the Ancillary Agreements. For the
avoidance of doubt, the Parties acknowledge and agree that all Accounts
Receivable outstanding on the Closing Date shall remain the property of Sellers
or their respective Affiliates.

 

 37 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

4.10.3    Correspondence. Sellers authorize Buyer after the Closing Date to
receive and open all mail and other communications received by Buyer relating to
the Purchased Assets and to deal with the contents of such communications in
good faith and in a proper manner, including forwarding any Third Party invoice
with respect to the Product Business relating to the period on or prior to the
Closing Date to Sellers within 30 days after its receipt thereof. Sellers shall
deliver within 30 days after its receipt thereof to Buyer any Third Party
invoices or other mail or other communications received by Sellers or any
Affiliates of Sellers from any Third Party (including the FDA) related to the
Purchased Assets (including any mail or other communications in respect of the
Products, the subject matter of this Agreement and the Ancillary Agreements) and
the period following Closing.

 

4.11      Covenant Not to Sue. Effective as of the Closing, (a) Buyer, on behalf
of itself, its Affiliates and its and their respective transferees, successors
and assigns (collectively, the “Buyer Group”), hereby irrevocably and
perpetually covenants that no member of the Buyer Group shall, directly or
indirectly, sue Sellers or any of their respective Affiliates or any of their
respective licensees, sublicensees, distributors or agents (collectively,
the “Seller Group”)(the Buyer Group and the Seller Group together, the “Groups”
and each a “Group”), or commence, knowingly aid or prosecute or cause to be
commenced, knowingly aided or prosecuted any action, suit or proceeding against
any member of the Seller Group with respect to (i) any Exploitation or
Manufacture by any member of the Seller Group of any Product (or any product
that contains the same active pharmaceutical ingredient as the Product) outside
the Territory in respect of Products distributed and sold outside the Territory,
or (ii) any Manufacture, research, development, use, holding, keeping,
transport, disposition, import or export of any Product (or any product that
contains the same active pharmaceutical ingredient as the Products) in the
Territory solely in support of any Exploitation of the Product (or any product
that contains the same active pharmaceutical ingredient as the Products) outside
the Territory and (b) both Parties, on behalf of themselves and their respective
Group, hereby irrevocably and perpetually covenants that no member of the Group
shall, directly or indirectly, sue the other Party or any member of the other
Group, or commence, knowingly aid or prosecute or cause to be commenced,
knowingly aided or prosecuted any action, suit or proceeding against any member
of the other Group with respect to any Exploitation or Manufacture by any member
of the other Group of any Product (or any product that contains the same active
pharmaceutical ingredient as the Product) in the Territory. Buyer shall bind any
assignee or transferee of any of the Purchased Assets and any (sub)licensee with
respect to the Products to adhere to the foregoing as if such assignee,
transferee or (sub)licensee were Buyer hereunder. Nothing in this Section 4.11
shall prohibit either Party from exercising any remedies available to it under
this Agreement or any Ancillary Agreement as a result of any breach hereof or
thereof by the other Party or any of their respective Affiliates.

 

 38 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

4.12      Unauthorized Exploitation.

 

(a)          Buyer shall not, and shall cause its Affiliates not to, and shall
use commercially reasonable efforts to cause its, licensees, sublicensees and
distributors not to, (a) Exploit the Products or any of the Purchased Assets
outside the Territory; (b) Exploit (i) until the AG Abandonment Date, the
Authorized Generic Product or (ii) until the Atacand Generic Entry Date, any
Atacand Other Authorized or Owned Generic Product, in the Territory or outside
the Territory; or (c) distribute, market, promote, offer for sale or sell the
Products directly or indirectly to any Person inside the Territory that is
reasonably likely to directly or indirectly distribute, market, promote, offer
for sale or sell the Products in the Seller Territory or assist another Person
to do so. Sellers shall not, and shall cause their Affiliates not to, and shall
use commercially reasonable efforts to cause their licensees, sublicensees and
distributors not to, (i) Exploit the Products inside the Territory or (ii)
distribute, market, promote, offer for sale or sell the Products directly or
indirectly to any Person outside the Territory that is reasonably likely to
directly or indirectly distribute, market, promote, offer for sale or sell the
Products in the Territory or assist another Person to do so. If Buyer or any of
its Affiliates receives, or becomes aware of receipt by a licensee, sublicensee
or distributor of, any orders for the Products (or any product that contains the
same active pharmaceutical ingredient as the Products) for the Seller Territory,
such Person shall refer such orders to Sellers. Buyer shall cause its
Affiliates, and shall use commercially reasonable efforts to cause its
licensees, sublicensees and distributors to notify Buyer of any receipt of any
orders for the Products in the Seller Territory. If Sellers or any of their
Affiliates receives, or becomes aware of receipt by a licensee, sublicensee or
distributor of, any orders for the Products (or any product that contains the
same active pharmaceutical ingredient as the Products) for the Territory, such
Person shall refer such orders to Buyer. Sellers shall cause their Affiliates,
and shall use commercially reasonable efforts to cause their licensees,
sublicensees and distributors to notify Sellers of any receipt of any orders for
the Products in the Territory.

 

(b)          The Parties acknowledge and agree that, notwithstanding anything to
the contrary set forth in this Section 4.12, Section 4.13, elsewhere in this
Agreement or in any Ancillary Agreement, following Closing, Sweden Seller and
its Affiliates shall be permitted to Exploit (i) until the AG Abandonment Date,
the Authorized Generic Product and (ii) until the Atacand Generic Entry Date,
any Atacand Other Authorized or Owned Generic Product, and nothing in this
Agreement or any Ancillary Agreement is intended to prevent, impair or delay
Sweden Seller’s Exploitation of (i) until the AG Abandonment Date, the
Authorized Generic Product and (ii) until the Atacand Generic Entry Date, any
Atacand Other Authorized or Owned Generic Product. Buyer shall not, and shall
cause its Affiliates not to, and shall use commercially reasonable efforts to
cause its licensees, sublicensees and distributors not to, directly or
indirectly, Exploit (i) until the AG Abandonment Date, the Authorized Generic
Product and (ii) until the Atacand Generic Entry Date, any Atacand Other
Authorized or Owned Generic Product, in each case, in the Territory or outside
the Territory.

 

4.13      Incidental Crossover Within Territories. Notwithstanding anything in
Section 4.12 to the contrary, each Party (the “IT Party”) acknowledges and
agrees the advertising, promotion or marketing of the Products (or any product
that contains the same active pharmaceutical ingredient as the Products) by the
other Party (the “OT Party”), including the advertising, promotion and marketing
of the Products through the use of the internet and pan-regional print
advertisements and at conferences and seminars held in the OT Party’s territory,
may reach Persons in the IT Party’s territory, and that the OT Party shall not
be in breach of this Agreement for such activities so long as (a) the objective
of such advertising, promotion or marketing of such OT Party is to reach Persons
within its territory or otherwise to promote sales of the Products (or such
other product that contains the same active pharmaceutical ingredient as the
Products) (as applicable) in its territory, and (b) the receipt by Persons
located inside the IT Party’s territory of such advertising, promotion or
marketing with respect to the Products (or such other product that contains the
same active pharmaceutical ingredient as the Products) is merely incidental to
the objectives of such advertising, promotion or marketing. Further, each Party
acknowledges that Products (or any product that contains the same active
pharmaceutical ingredient as the Products) sold to distributors outside of its
territory and intended for resale to end users outside of its territory (may end
up being resold (through, for example, an internet sales channel) to end users
in its territory, and that the other Party shall not be in breach of this
Agreement based on such resales so long as such other Party or any of its
Affiliates, licensee, sublicensees or distributors did not authorize, encourage
or facilitate such resales into the other Party’s territory, makes commercially
reasonable efforts to restrict such incidental sales and, complies with its
obligations set forth in this Section 4.13.

 

 39 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

4.14      Ancillary Agreements. Following the Closing, the Parties shall
negotiate in good faith and use their respective commercially reasonable efforts
to negotiate and finalize the Pharmacovigilance Agreement in accordance with
Section 4.7.1, and the Quality Assurance Agreement as promptly as practicable
but, in any event, within 120 days following the Closing Date. The initial draft
of the Quality Assurance Agreement shall be substantially in the form of
Sellers’ Quality Assurance Agreement template form that Sellers’ customarily use
for transactions similar to the transactions contemplated by this Agreement and
the Ancillary Agreements.

 

4.15      Transfer of Products. Any transfer, sale, license, sublicense
(including a sublicense under the License Agreement), conveyance or other
disposition of any Product, Purchased Regulatory Approval or any material right
related to a Product (other than sales of the Products in the ordinary course of
business) by Buyer (a “Transfer of Products”) shall require that the transferee,
licensee, sublicensee or assignee thereof agree to be bound by the obligations
set forth in Section 4.6, Section 4.7, Section 4.8, Section 4.12, this Section
4.15, the Pharmacovigilance Agreement and, if such transfer is of an Atacand
Branded Licensed Product (as defined in the License Agreement), Section 4.2 of
the License Agreement. Any Transfer of Products that constitutes all or
substantially all of Buyer’s right, title or interest in any Products shall, as
a condition thereof, require the assignment of the License Agreement to the
transferee, licensee or assignee in such Transfer of Products, subject to
Section 10.8 of the License Agreement.

 

4.16      [***] Agreement. From and after the Closing and until the date on
which the [***] Agreement expires or is terminated in accordance with its terms,
or the relevant rights under the [***] Agreement are assigned, and the relevant
obligations under the [***] Agreement are delegated, in each case, to Buyer, as
such rights and obligations are relevant to Buyer’s Exploitation of Atacand and
Atacand HCT in the Territory, Sweden Seller agrees to pay, perform and discharge
its obligations under and otherwise comply in all material respects with the
terms of the [***] Agreement as in effect on the date hereof and that it will
not waive or amend or agree to waive or amend any provision of the [***]
Agreement that is relevant to Buyer’s Exploitation of Atacand and Atacand HCT in
the Territory in a manner that increases the amounts payable by the Buyer under
the Supply Agreement – Atacand and Atacand HCT or otherwise adversely affects
Buyer’s Exploitation of Atacand and Atacand HCT in the Territory without Buyer’s
prior written consent. Sweden Seller shall not terminate the [***] Agreement
without the prior written consent of the Buyer, unless (a) in connection
therewith the relevant rights and obligations under the [***] Agreement are
delegated, in each case, to Buyer pursuant to a separate written agreement, as
such rights and obligations are relevant to Buyer’s Exploitation of Atacand and
Atacand HCT in the Territory or (b) any such termination would not reasonably be
expected to increase the amounts payable by the Buyer under the Supply Agreement
– Atacand and Atacand HCT or adversely affect Buyer’s Exploitation of Atacand
and Atacand HCT in the Territory.

 

 40 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

4.17      [***] Agreement. From and after the Closing and until the date on
which the [***] Agreement expires or is terminated in accordance with its terms,
or the relevant rights under the [***] Agreement are assigned, and the relevant
obligations under the [***] Agreement are delegated, in each case, to Buyer, as
such rights and obligations are relevant to Buyer’s Exploitation of Casodex in
the Territory, UK Seller agrees to pay, perform and discharge its obligations
under and otherwise comply in all material respects with the terms of the [***]
Agreement as in effect on the date hereof and that it will not waive or amend or
agree to waive or amend any provision of the [***] Agreement that is relevant to
Buyer’s Exploitation Casodex in the Territory in a manner that increases the
amounts payable by the Buyer under the Supply Agreement – Arimadex and Casodex
or adversely affects Buyer’s Exploitation of Casodex in the Territory without
Buyer’s prior written consent. UK Seller shall not terminate the [***] Agreement
(a) as a result of its ceasing to market and sell Casodex and/or (b) without the
prior written consent of the Buyer, unless in connection therewith the relevant
rights and obligations under the [***] Agreement are delegated, in each case, to
Buyer pursuant to a separate written agreement, as such rights and obligations
are relevant to Buyer’s Exploitation of Casodex in the Territory.

 

4.18      License. Sellers hereby grant to Buyer a perpetual, non-exclusive,
non-terminable, royalty-free, fully paid-up, transferable and sub-licensable
license to the Licensed Packaging Know-How and the Licensed Manufacturing
Know-How (each such term as defined in the Supply Agreements), each of which
such licenses shall (a) automatically, without any action by any of the Parties,
take effect upon (and not until) the earlier of (x) the completion of the
Manufacturing Technology Transfer (as such term is defined in the Supply
Agreements) or the Packaging Technology Transfer (as such term is defined in the
Supply Agreements), as the case may be and (y) in the event any such Technology
Transfer (as defined in the Supply Agreements) is not completed in accordance
the terms of the Supply Agreements by the end of the Packaging TT Period (as
defined in the Supply Agreements) or the Manufacturing TT Period (as defined in
the Supply Agreement – Atacand and Atacand HCT), as the case may be, or any
extension thereof pursuant to the applicable Supply Agreement, as a direct
result of any action or inaction by Sellers, upon written notice from Buyer, and
(b) survive the termination of the applicable Supply Agreement.

 

4.19      API Supply. If requested by Buyer, Sellers and Buyer agree to
negotiate a supply agreement for hydrochlorothiazide in good faith, which will
be on commercially reasonable terms and conditions and which will include a
price therefor equal to Sellers' supply cost plus a commercially reasonable
mark-up and will in no event require Sellers to provide such supply after
termination of the [***] Agreement.

 

 41 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

ARTICLE 5
INDEMNIFICATION

 

5.1         Indemnification.

 

5.1.1      Indemnification by Sellers. Following the Closing, but subject to the
provisions of this Article 5 and Section 6.10, Sellers shall jointly and
severally indemnify and hold harmless Buyer and its Affiliates, and their
respective officers, directors, employees, agents, successors and permitted
assigns (collectively, “Buyer Indemnitees”) from and against, and compensate and
reimburse the Buyer Indemnitees for, any and all Losses incurred by any Buyer
Indemnitee arising out of or related to:

 

(a)          any inaccuracy in, or breach by a Seller of any of, the
representations or warranties made by such Seller in Article 3 of this Agreement
or in any Ancillary Agreement (to the extent such Ancillary Agreement does not
provide a right to indemnification for such breach);

 

(b)          any failure of a Seller to perform or any breach by such Seller of
any of its covenants, agreements or obligations contained in this Agreement or
in any Ancillary Agreement (to the extent such Ancillary Agreement does not
provide a right to indemnification for such breach);

 

(c)          any Excluded Liability; or

 

(d)          any failure of a Seller to pay Transfer Taxes, Apportioned
Obligations or Indirect Taxes allocated to such Seller under Section 4.9.2 and
4.9.4.

 

5.1.2      Indemnification by Buyer. Following the Closing, but subject to the
provisions of this Article 5 and Section 6.10, Buyer shall indemnify and hold
harmless Sellers and their respective Affiliates, and their respective officers,
directors, employees, agents, successors and permitted assigns (collectively,
“Seller Indemnitees”) from and against, and compensate and reimburse the Seller
Indemnitees for, any and all Losses incurred by any Seller Indemnitee arising
out of or related to:

 

(a)          any inaccuracy in, or breach by Buyer of, any of the
representations or warranties made by Buyer in Article 3 of this Agreement or in
any Ancillary Agreement (to the extent such Ancillary Agreement does not provide
a right to indemnification for such breach);

 

(b)          any failure of Buyer to perform or any breach by Buyer of any of
its covenants, agreements or obligations contained in this Agreement or in any
Ancillary Agreement (to the extent such Ancillary Agreement does not provide a
right to indemnification for such breach);

 

(c)          any Assumed Liability, except to the extent any Buyer Indemnitee is
entitled to indemnification for any such Losses under any Ancillary Agreement;
or

 

 42 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

(d)          any failure of Buyer to pay Transfer Taxes, Apportioned Obligations
or Indirect Taxes allocated to such Seller under Section 4.9.2 and 4.9.4.

 

5.2        Claim Procedure.

 

5.2.1      Indemnification Claim Procedure. Except as provided in Section 5.2.2
with respect to Third Party Claims, in the event of a claim made by a Buyer
Indemnitee or a Seller Indemnitee (the “Indemnified Party”), the Indemnified
Party shall give reasonably prompt written notice to the other Party (the
“Indemnifying Party”), which notice (an “Indemnification Certificate”) shall:
(a) state that the Indemnified Party has paid or properly accrued or reasonably
anticipates that it will have to pay or accrue Losses that are subject to
indemnification by the Indemnifying Party pursuant to Section 5.1.1 or Section
5.1.2, as applicable, and (b) specify in reasonable detail the individual items
and amounts of such Losses, the date each such item was paid or properly
accrued, or the basis for such anticipated Liability, and a description of the
basis of such Indemnified Party’s claim for indemnification; provided, however,
that the failure to give reasonably prompt notice shall not relieve the
applicable Indemnifying Party of its indemnification obligations under this
Agreement except to the extent that the Indemnifying Party is materially
prejudiced by any delay in receiving such notice. In the event that the
Indemnifying Party agrees to or is determined to have an obligation to reimburse
the Indemnified Party for Losses as provided in this Article 5, the Indemnifying
Party shall, subject to the provisions of Section 5.3, promptly (but, in any
event, within 30 days following such agreement or determination) pay such amount
to the Indemnified Party by wire transfer of immediately available funds to the
account specified in writing by the Indemnified Party. The Indemnifying Party
may defer making such payment if it objects in a written statement to the claim
made in the Indemnification Certificate (specifying in reasonable detail the
individual items and amounts to which it objects and a reasonably detailed
description of the basis of all such objections) and delivers such statement to
the Indemnifying Party prior to the expiration of such 30-day period. If an
Indemnifying Party shall so object in writing to any claim or claims made in any
Indemnification Certificate in accordance with the immediately preceding
sentence, the Indemnifying Party and the Indemnified Party shall attempt in good
faith for a period of 20 days following the Indemnified Party’s receipt of such
objection notice to agree upon the respective rights of the Parties with respect
to each of such claims. If no such agreement can be reached after such 20-day
period of good faith negotiation, either the Indemnifying Party or the
Indemnified Party may initiate Litigation for purposes of having the matter
settled in accordance with the terms of this Agreement.

 

 43 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

5.2.2      Third Party Claim Procedure. In the event an Indemnified Party
becomes aware of a claim made by a Third Party (including any action or
proceeding commenced or threatened to be commenced by any Third Party) (each a
“Third Party Claim”) that such Indemnified Party reasonably believes may result
in an indemnification claim pursuant to Section 5.1, such Indemnified Party
shall promptly notify the Indemnifying Party in writing of such claim (such
notice, the “Claim Notice”). The Claim Notice shall be accompanied by the
material documentation submitted by the Third Party making such claim and shall
describe in reasonable detail (to the extent known by the Indemnified Party) the
facts constituting the basis for such Third Party Claim and the amount of the
claimed damages; provided, however, that no delay or failure on the part of the
Indemnified Party in delivering a Claim Notice shall relieve the Indemnifying
Party from any Liability except to the extent that the Indemnifying Party is
materially prejudiced by any delay in receiving such notice. Within 30 days
after receipt of any Claim Notice, the Indemnifying Party may, upon written
notice thereof to the Indemnified Party, assume control of the defense of the
Third Party Claim referred to therein at the Indemnifying Party’s sole cost and
expense (which shall be subject to Section 5.3) with counsel reasonably
satisfactory to the Indemnified Party; provided, however, that the Indemnifying
Party shall not be entitled to assume or control the defense of such Third Party
Claim if (i) the Indemnifying Party does not deliver to the Indemnified Party
within 30 days after receipt of the applicable Claim Notice an acknowledgment of
its indemnification obligations under, and subject to the terms of, this
Agreement (including the limitations set forth in this Article 5), with respect
to such Third Party Claim, (ii) such Third Party Claim seeks an injunction or
other equitable relief against the Indemnified Party or its Affiliates that
would materially and adversely impact the Product Business (except where
non-monetary relief is merely incidental to a primary claim or claims for
monetary damages), or (iii) such Third Party Claim alleges that the Indemnified
Party or any of its Affiliates are engaged in criminal conduct, or the claim is
based on alleged criminal conduct and arises as part of any criminal proceeding,
action, indictment, allegation or investigation. If the Indemnifying Party does
not so assume control of the defense of such Third Party Claim, the Indemnified
Party shall control the defense of such Third Party Claim and shall employ
counsel of its own choice for such purpose. The Party not controlling the
defense of such claim (the “Non-Controlling Party”) may participate therein at
its own expense; provided, however, that if the Indemnifying Party assumes
control of the defense of such claim and the Indemnifying Party and the
Indemnified Party have materially conflicting interests or different defenses
available with respect to such Third Party Claim that cause the Indemnified
Party to hire its own separate counsel with respect to such proceeding, the
reasonable fees and expenses of a single counsel to the Indemnified Party shall
be considered “Losses” for purposes of this Agreement. The Party controlling the
defense of a Third Party Claim (the “Controlling Party”) shall keep the
Non-Controlling Party reasonably advised of the status of such claim and the
defense thereof and shall consider in good faith recommendations made by the
Non-Controlling Party with respect thereto. The Non-Controlling Party shall
furnish the Controlling Party with such information as it may have with respect
to such Third Party Claim (including copies of any summons, complaint or other
pleading that may have been served on such party and any written claim, demand,
invoice, billing or other document evidencing or asserting the same) and shall
otherwise reasonably cooperate with and assist the Controlling Party in the
defense of such Third Party Claim; provided, that neither the Controlling Party
nor the Non-Controlling Party will be required to furnish any such information
which would (in the reasonable judgment of such Party upon advice of counsel) be
reasonably likely to (a) waive any privileges, including the attorney-client
privilege, held by such Party or any of its Affiliates or (b) breach any duty of
confidentiality owed to any Person (whether such duty arises contractually,
statutorily or otherwise) or any Contract with any other Person or violate any
applicable Law (provided, that such Party shall use commercially reasonable
efforts to obtain any Required Consents and take such other reasonable action
(such as the entry into a joint defense agreement or other arrangement to avoid
loss of attorney-client privilege) to permit such access). Neither the
Indemnified Party nor the Indemnifying Party shall agree to any settlement of,
or the entry of any judgment arising from, any such claim without the prior
written consent of the other such Party, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, that the consent of the
Indemnified Party shall not be required with respect to any such settlement or
judgment if (w) the Indemnifying Party agrees in writing to pay or cause to be
paid any and all amounts payable pursuant to such settlement or judgment (net of
the applicable deductible amount specified in Section 5.3.1), (x) such
settlement or judgment includes no admission of liability or fault by or other
obligation on the part of the Indemnified Party, (y) includes a complete and
unconditional release of the Indemnified Party from further Liability, and (z)
will not impose any material obligations or restrictions on or result in the
Indemnified Party becoming subject to any injunctive or other equitable relief.

 

 44 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

5.3         Limitations on Indemnification.

 

5.3.1      The provisions for indemnity under Section 5.1.1(a) shall be
effective only (a) for any individual claim or series of related claims arising
from the same facts and circumstances where the Loss exceeds [***] and (b) when
the aggregate amount of all Losses for claims or series of related claims
arising from the same facts and circumstances in excess of [***] for which
indemnification is sought from Sellers exceeds [***], in which case the Buyer
Indemnitee shall be entitled to indemnification of such Buyer Indemnitee’s
Losses in excess thereof. In no event shall Sellers have liability for
indemnification under Section 5.1.1(a) for any amount exceeding, in the
aggregate, [***]; provided, however, that (x) the foregoing limitations on
indemnification under this Section 5.3.1 shall not apply to breaches of any
Fundamental Representations or to any claims for indemnification based on common
law fraud and (y) Sellers shall not have liability for indemnification under
Section 5.1.1(a) with respect to breaches of any Fundamental Representations or
Section 5.1.1(b) for any amount exceeding, in the aggregate, the Closing
Payments. Notwithstanding anything to the contrary, no Party shall be liable for
any Loss to the extent arising from (a) a change in accounting or taxation Law,
policy or practice made after the Closing, other than a change required to
comply with any Law, policy or practice in effect on the Closing Date, (b) any
Law not in force on the date hereof or any change in Law which takes effect
retroactively, or (c) any increase in the rates of taxation in force on the
Closing Date.

 

5.3.2      The Indemnified Party shall take all commercially reasonable steps to
mitigate any Losses incurred by such Party upon and after becoming aware of any
event or condition that would reasonably be expected to give rise to any
indemnification rights hereunder. The amount of Losses recovered by an
Indemnified Party under Section 5.1.1 or Section 5.1.2, as applicable, shall be
reduced by (a) any amounts actually recovered by the Indemnified Party from a
Third Party in connection with such claim and (b) the amount of any insurance
proceeds actually paid to the Indemnified Party relating to such claim, in each
case ((a) and (b)), net of the Indemnified Party’s costs of recovery. Buyer and
Sellers each shall use commercially reasonable efforts to pursue claims against
Third Parties and to collect insurance proceeds for any Loss that is subject to
indemnification by Sellers under Section 5.1.1. If any amounts referenced in the
preceding clauses (a) and (b) are received after payment by the Indemnifying
Party of the full amount otherwise required to be paid to an Indemnified Party
pursuant to this Article 5, the Indemnified Party shall repay to the
Indemnifying Party, promptly after such receipt, any amount that the
Indemnifying Party would not have had to pay pursuant to this Article 5 had such
amounts been received prior to such payment.

 

 45 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

5.3.3      If the Indemnified Party receives any payment from an Indemnifying
Party in respect of any Losses pursuant to Section 5.1.1 or Section 5.1.2 and
the Indemnified Party could have recovered all or a part of such Losses from a
Third Party based on the underlying claim asserted against the Indemnifying
Party, the Indemnified Party shall assign such of its rights to proceed against
such Third Party as are necessary to permit the Indemnifying Party to recover
from the Third Party the amount of such payment.

 

5.3.4      Except for the Fundamental Representations, which shall survive until
45 days after the expiration of the applicable statute of limitations, the
representations and warranties of Sellers and Buyer contained in this Agreement
shall survive the Closing and continue in full force and effect thereafter
through and including the first anniversary of the Closing Date. Any obligation
of a Party to indemnify the other Party in respect of any breach of any covenant
or agreement which is to be performed following the Closing shall survive until
the earlier of performance of the covenant or agreement and the applicable
statute of limitations, except as otherwise specified herein.

 

5.3.5      For the avoidance of doubt, no Indemnified Party shall be entitled to
indemnification under this Article 5 in respect of any Loss to the extent such
Indemnified Party has been previously indemnified or reimbursed in respect of
such Loss pursuant to any other provision of this Agreement or any provision of
any Ancillary Agreement.

 

5.3.6      For purposes of calculating the amount of any Losses arising out of
or related to (a) any breach by Sellers of any of the representations of
warranties made by Sellers in Article 3 and (b) any breach by Buyer of any of
the representations of warranties made by Buyer in Article 3, any references in
any such representation or warranty to “material,” “materiality,” “Material
Adverse Effect,” or similar materiality-based qualifications shall be
disregarded.

 

5.4         Tax Treatment of Indemnification Payments. All payments made
pursuant to this Article 5 shall be treated as adjustments to the Closing
Payments for all Tax purposes, unless otherwise required by applicable Law.

 

5.5         Exclusive Remedy. Except as expressly provided otherwise in this
Agreement, each Party acknowledges and agrees that, following the Closing, the
remedies provided for in this Article 5 shall be the sole and exclusive remedies
for claims for monetary damages available to the Parties and their respective
Affiliates arising out of or relating to this Agreement and the transactions
contemplated hereby, except that nothing herein shall limit the Liability of
either Party for common law fraud with respect to matters addressed herein;
provided, however, that either Party may also seek equitable relief, including
the remedies of specific performance or injunction, in accordance with Section
6.9 with respect to the breach of any covenant or agreement to be performed
pursuant to this Agreement at or after the Closing. This Section 5.5 shall not
affect either Party’s ability to exercise any rights or remedies available to
such Party under any Ancillary Agreement with respect to claims arising under
such Ancillary Agreement. Notwithstanding anything to the contrary contained in
this Agreement, no breach of any representation, warranty, covenant or agreement
contained herein shall, after the consummation of the transactions contemplated
by this Agreement, give rise to any right on the part of Buyer, on the one hand,
or Sellers, on the other hand, to rescind this Agreement or any of the
transactions contemplated hereby. Notwithstanding any provision of this
Agreement or otherwise, the Parties agree on their own behalf and on behalf of
their respective Affiliates that no Non-Recourse Party of a Party shall have any
liability relating to this Agreement or any of the transactions contemplated
herein, other than in the case of any claim based on common law fraud or
intentional misconduct.

 

 46 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

5.6         Setoff Rights. Neither Party shall have any right of setoff of any
amounts due and payable, or any Liabilities arising, under this Agreement
against any other amounts due and payable under this Agreement or any amounts
due and payable, or any Liabilities arising, under any Ancillary Agreement,
except, that Buyer shall be entitled to offset any indemnification payments owed
by Sellers under this Article 5 against the Royalty Payments (as such term is
defined in the License Agreement) and otherwise under the License Agreement;
provided, however, that if Buyer so offsets any indemnification payment owed by
Sellers under this Article 5, and it is later finally determined, through
judicial process or otherwise by mutual agreement of the Parties, that Seller
did not owe the indemnification payment to Buyer that Buyer so offset, then
Buyer shall promptly pay to Sellers such wrongfully withheld amount, which
amount shall accrue interest at a per annum rate equal to the U.S. Prime Rate,
as reported in The Wall Street Journal, Eastern Edition, on the first date on
which such payment was delinquent (or, if not available on such date, the U.S.
Prime Rate for the last date for which such rate was reported in the Wall Street
Journal, Eastern Edition), plus 2% or, if less, the maximum rate permitted by
applicable Law, based on the actual number of days elapsed from the due date to
the date of actual payment. The payment obligations under each of this Agreement
and the Ancillary Agreements remain independent obligations of each Party,
irrespective of any amounts owed to any other Party under this Agreement or the
respective Ancillary Agreements.

 

ARTICLE 6
MISCELLANEOUS

 

6.1         Governing Law, Jurisdiction, Venue and Service.

 

6.1.1      Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York, excluding any conflicts or
choice of Law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive Law of another jurisdiction.

 

6.1.2      Jurisdiction; Waiver of Trial by Jury. Subject to Section 6.9, the
Parties hereby irrevocably and unconditionally consent to the exclusive
jurisdiction of the courts of the State of New York and the United States
District Court for the Southern District of New York for any action, suit or
proceeding (other than appeals therefrom) arising out of or relating to this
Agreement, and agree not to commence any action, suit or proceeding (other than
appeals therefrom) related thereto except in such courts. EACH PARTY HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR
(B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY OR OTHERWISE. EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT THE PARTIES MAY FILE A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

 

 47 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

6.1.3      Venue. The Parties further hereby irrevocably and unconditionally
waive any objection to the laying of venue of any action, suit or proceeding
(other than appeals therefrom) arising out of or relating to this Agreement in
the courts of the State of New York or in the United States District Court for
the Southern District of New York, and hereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.

 

6.1.4      Service. Each Party further agrees that service of any process,
summons, notice or document by registered mail to its address set forth in
Section 6.2.2 shall be effective service of process for any action, suit or
proceeding brought against it under this Agreement in any such court. Sellers
hereby appoint the below Person as their agent to receive service of process in
the United States for purposes of this Agreement:

 

c/o AstraZeneca Pharmaceuticals LP

1800 Concord Pike

Wilmington, Delaware 19803

U.S.A.

Attention: General Counsel

 

6.2        Notices.

 

6.2.1      Notice Requirements. Any notice, request, demand, waiver, consent,
approval or other communication permitted or required under this Agreement
(each, a “Notice”) shall be in writing, shall refer specifically to this
Agreement and shall be deemed given only if delivered by hand or sent by
internationally recognized overnight delivery service that maintains records of
delivery, addressed to the Parties, as applicable, at their respective addresses
specified in Section 6.2.2 or to such other address as the party to whom notice
is to be given may have provided to the other Party (or, in the case of Seller)
at least five Business Days prior to such address taking effect in accordance
with this Section 6.2. Such Notice shall be deemed to have been given as of the
date delivered by hand or internationally recognized overnight delivery service
(with receipt confirmed by telephone, solely in the case of delivery of such
communication by internationally recognized overnight delivery service that
maintains records of delivery).

 

 48 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

6.2.2      Address for Notice.

 

If to Sweden Seller, to:

 

AstraZeneca AB

SE-431 83 Mölndal, Sweden

Attention: Legal Department

 

If to UK Seller, to:

 

AstraZeneca UK Limited

1 Francis Crick Avenue

Cambridge Biomedical Campus

Cambridge CB2 0AA

England

Attention: Company Secretary

 

and, in each case, a copy (which shall not constitute effective notice) to:

 

Greenberg Traurig LLP

The Shard, Level 8

32 London Bridge Street

London, SE1 9SG United Kingdom

Attention: Fiona Adams

 

and

 

Greenberg Traurig, LLP

200 Park Avenue

New York, New York 10166

Attention: Michael Helsel

 

If to Buyer, to:

 

ANI Pharmaceuticals, Inc.

210 Main Street West

Baudette, MN 56623

Attention: Arthur Przybyl

 

with a copy (which shall not constitute effective notice) to:

 

Dentons US LLP

1221 Avenue of the Americas

New York, NY 10022

Attention: Paul A Gajer

 

6.3         No Benefit to Third Parties. The covenants and agreements set forth
in this Agreement are for the sole benefit of the Parties and their successors
and permitted assigns, and, except for the rights of Buyer Indemnitees and
Seller Indemnitees under Article 5, they shall not be construed as conferring
any rights on any other Persons.

 

 49 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

6.4        Waiver and Non-Exclusion of Remedies. Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition. The waiver by either Party of any right hereunder or of the failure
to perform or of a breach by the other Party shall not be deemed a waiver of any
other right hereunder or of any other breach or failure by said other Party
whether of a similar nature or otherwise. The rights and remedies provided
herein are cumulative and do not exclude any other right or remedy provided by
applicable Law or otherwise available except as expressly set forth herein.

 

6.5         Expenses. Except as otherwise specified herein, and whether or not
the Closing takes place, each Party shall bear any costs and expenses incurred
by it with respect to the transactions contemplated herein.

 

6.6         Assignment. Neither this Agreement nor either Party’s rights or
obligations hereunder may be assigned or delegated by such Party without the
prior written consent of the other Party (such consent not to be unreasonably
withheld, conditioned or delayed), and any attempted assignment or delegation of
this Agreement or any of such rights or obligations by either Party without the
prior written consent of the other Party shall be void and of no effect;
provided, however, that (a) each Seller may (i) assign or delegate any or all of
its rights or obligations hereunder to (A) an Affiliate or (B) any Third Party
that acquires rights to (1) the Products in the Seller Territory, (2) the
Authorized Generic Product worldwide, or (3) any product Exploited by Sellers or
their respective Affiliates in the Seller Territory or (ii) assign, in whole or
in part, its rights to receive any payments hereunder or under the License
Agreement to any Third Party, in each case ((a)(i) and (ii)), without the prior
written consent of Buyer; and (b) Buyer may assign any or all of its rights and
obligations hereunder to (A) an Affiliate or (B) any Third Party that acquires
rights to the Products, without the prior written consent of Sellers; provided,
further, that, in each case ((a) and (b)), the assigning Party shall remain
liable for the performance or non-performance of any such delegated or assigned
obligations notwithstanding any such assignment. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the Parties and their respective successors and permitted
assigns. Notwithstanding the foregoing, in the event a Party assigns its rights
or obligations under this Agreement or otherwise makes payments from a
jurisdiction other than the jurisdiction in which such party is organized (each
an “Assignment”), and immediately after such Assignment the amount of Tax
required to be withheld on any payment pursuant to this Agreement is greater
than the amount of such Tax that would have been required to have been withheld
absent such Assignment, then such increased withholding Tax shall be borne by
the Party making such Assignment.

 

6.7         Amendment. This Agreement, the Exhibits and the Disclosure Schedules
may not be modified, amended, altered or supplemented except upon the execution
and delivery of a written agreement executed by both Parties.

 

 50 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

6.8         Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of either Party under this Agreement will not be
materially and adversely affected thereby, (a) such provision shall be fully
severable, (b) this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(c) the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom and (d) in lieu of such illegal, invalid
or unenforceable provision, there shall be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and reasonably
acceptable to the Parties.

 

6.9         Equitable Relief. The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement and the
transactions contemplated hereby were not performed in accordance with their
specific terms or were otherwise breached, and that money damages would be
inadequate and the non-breaching Party may have no adequate remedy at law.
Accordingly, the Parties agree that such non-breaching Party shall have the
right, in addition to any other rights and remedies existing in its favor at law
or in equity, to enforce its rights and the other Party’s obligations hereunder
not only by an action or actions for damages but also by an action or actions
for specific performance, injunctive or other equitable relief, in any court of
the United States or any state having jurisdiction. Each of the Parties agrees
that it shall not oppose the granting of an injunction, specific performance or
other equitable relief when expressly available pursuant to the terms of this
Agreement, and hereby waives (x) any defenses in any action for an injunction,
specific performance or other equitable relief, including the defense that the
other Party has an adequate remedy at law or an award of specific performance is
not an appropriate remedy for any reason at law or equity, and (y) any
requirement under law to post a bond, undertaking or other security as a
prerequisite to obtaining equitable relief.

 

6.10      Damages Waiver. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW AND
EXCEPT AS A RESULT OF COMMON LAW FRAUD OR WILLFUL MISCONDUCT WITH RESPECT TO
MATTERS ADDRESSED HEREIN, NEITHER BUYER NOR SELLERS SHALL BE LIABLE TO THE
OTHER, OR THEIR RESPECTIVE AFFILIATES, FOR ANY CLAIMS, DEMANDS OR SUITS FOR
CONSEQUENTIAL, INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT OR MULTIPLE
DAMAGES, FOR LOSS OF PROFITS, REVENUE OR INCOME, DIMINUTION IN VALUE OR LOSS OF
BUSINESS OPPORTUNITY (WHETHER OR NOT FORESEEABLE ON THE CLOSING DATE), CONNECTED
WITH OR RESULTING FROM ANY BREACH OF THIS AGREEMENT, OR ANY ACTIONS UNDERTAKEN
IN CONNECTION HEREWITH, OR RELATED HERETO, INCLUDING ANY SUCH DAMAGES WHICH ARE
BASED UPON BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE AND
MISREPRESENTATION), BREACH OF WARRANTY, STRICT LIABILITY, STATUTE, OPERATION OF
LAW OR ANY OTHER THEORY OF RECOVERY.

 

6.11      English Language. This Agreement shall be written and executed in, and
all other communications under or in connection with this Agreement shall be in,
the English language. Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

 

 51 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

6.12      Bulk Sales Statutes. Buyer hereby waives compliance by Sellers with
the requirements and provisions of any applicable bulk sales or bulk transfer
Laws in any jurisdiction that may otherwise be applicable in connection with the
transactions under this Agreement; provided, for the avoidance of doubt, that
Sellers shall indemnify Buyer for any Losses incurred by any Buyer Indemnitee
arising out of or related to Sellers’ failure to comply with any such applicable
bulk sales or bulk transfer Laws.

 

6.13      Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement. This Agreement and each Ancillary Agreement, and any amendments
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine or scanned pages via electronic mail in “portable document format”
(“.pdf”) form or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, shall be treated in all manner
and respects as an original contract and shall be considered to have the same
binding legal effects as physical delivery of the paper document bearing the
original signature. At the request of any party to this Agreement or any
Ancillary Agreement, each other party shall re-execute original forms hereof or
thereof, as the case may be, and deliver them to each other such party. No party
to this Agreement or any Ancillary Agreement shall raise the use of a facsimile
machine or email to deliver a signature or the fact that any signature or
contract was transmitted or communicated through the use of facsimile machine or
email as a defense to the formation of a contract, and each party to this
Agreement or any such Ancillary Agreement forever waives any such defense.

 

6.14      Entire Agreement. This Agreement, together with the Schedules and
Exhibits expressly contemplated hereby and attached hereto, the Disclosure
Schedules, the Ancillary Agreements and the other agreements, certificates and
documents delivered in connection herewith or therewith or otherwise in
connection with the transactions contemplated hereby and thereby, contain the
entire agreement between the Parties with respect to the transactions
contemplated hereby or thereby and supersede all prior agreements,
understandings, promises and representations, whether written or oral, between
the Parties with respect to the subject matter hereof and thereof, including the
Confidentiality Agreement. In the event of any inconsistency between any such
Schedules and Exhibits and this Agreement, the terms of this Agreement shall
govern.

 

[Signature page follows]

 

 52 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended.

Confidential Portions are marked: [***]

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

  AstraZeneca AB (publ)         By: /s/ Yvonne Bertlin     Name: Yvonne Bertlin
    Title: CFO         AstraZeneca UK Limited         By: /s/ William McIlveen  
  Name: William Mcilveen     Title: Authorised Signatory         ANI
PHARMACEUTICALS, INC.         By: /s/ Stephen Carey     Name: Stephen Carey    
Title: VP and CFO

 

[Signature Page to Asset Purchase Agreement]

 

 

